Exhibit 10.1

 

TWO STAMFORD PLAZA

STAMFORD, CONNECTICUT

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

ONE STAMFORD PLAZA OWNER LLC

(“LANDLORD”)

 

AND

 

LOXO ONCOLOGY, INC.

(“TENANT”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

1.

Basic Lease Information

1

2.

Lease Grant

3

3.

Adjustment of Commencement Date; Possession

3

4.

Rent

4

5.

Compliance with Laws; Use; Hazardous Materials

4

6.

Security Deposit

6

7.

Building Services

7

8.

Leasehold Improvements

9

9.

Repairs and Alterations

10

10.

Entry by Landlord

11

11.

Assignment and Subletting

11

12.

Liens

15

13.

Indemnity and Waiver of Claims

16

14.

Insurance

16

15.

Waiver of Claims and Subrogation

17

16.

Casualty Damage

17

17.

Condemnation

18

18.

Events of Default

18

19.

Remedies

19

20.

Limitation of Liability

20

21.

Relocation

20

22.

Holding Over

20

23.

Subordination to Mortgages; Estoppel Certificate

20

24.

Notice

21

25.

Surrender of Premises

21

26.

Miscellaneous

21

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

Outline and Location of Premises

EXHIBIT B

Expenses and Taxes

EXHIBIT C

Work Letter

EXHIBIT C-1

Landlord Approved General Contractors

EXHIBIT C-2

Plans

EXHIBIT D

Form of Letter of Credit

EXHIBIT E

Form Commencement Letter

EXHIBIT F

Additional Provisions

EXHIBIT G

Rules and Regulations

EXHIBIT H

Cleaning Specifications

 

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into as of
                  , 2015, by and between ONE STAMFORD PLAZA OWNER LLC
(Landlord”), and LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”). The
following exhibits and attachments are incorporated into and made a part of this
Lease: EXHIBIT A (Outline and Location of Premises), EXHIBIT B (Expenses and
Taxes), EXHIBIT C (Work Letter), EXHIBIT C-1 (Landlord Approved General
Contractors), EXHIBIT C-2 (Plans), EXHIBIT D (Form of Letter of Credit),
EXHIBIT E (Form Commencement Letter), EXHIBIT F (Additional Provisions),
EXHIBIT G (Rules and Regulations) and EXHIBIT H (Cleaning Specifications).

 

1.                                      Basic Lease Information.

 

1.01                        “Building” shall mean the building located at 281
Tresser Boulevard, Stamford, Connecticut, also known as Two Stamford Plaza.
“Rentable Square Footage of the Building”, without representation, is deemed to
be 258,647 rentable square feet.

 

1.02                        “Premises” shall mean the area shown on Exhibit A to
this Lease. The Premises are located on the ninth (9th) floor in Suite No. 906.
If the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. The “Rentable Square Footage of the Premises”, without
representation, is deemed to be an aggregate of 13,393 rentable square feet
(“RSF”). Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.

 

1.03                        “Base Rent”:

 

Full Calendar Months

 

Annual Rate

 

Annual

 

Monthly

 

of Term

 

Per RSF

 

Base Rent

 

Base Rent

 

1-12

 

$

47.00

 

$

629,471.00

 

$

52,455.92

 

13-24

 

$

48.00

 

$

642,864.00

 

$

53,572.00

 

25-36

 

$

49.00

 

$

656,257.00

 

$

54,688.08

 

37-48

 

$

50.00

 

$

669,650.00

 

$

55,804.17

 

49-60

 

$

51.00

 

$

683,043.00

 

$

56,920.25

 

61-72

 

$

52.00

 

$

696,436.00

 

$

58,036.33

 

73-84

 

$

53.00

 

$

709,829.00

 

$

59,152.42

 

 

Notwithstanding anything to the contrary contained herein, as long as Tenant is
not in Default, Tenant shall be entitled to an abatement of Base Rent in the
amount of $52,455.92 for each of the first six (6) calendar months of the Term
(defined below) (the “Initial Base Rent Abatement Period”). The total amount of
Base Rent abated during the Initial Base Rent Abatement Period shall equal
$314,735.52 (the “Initial Abated Base Rent”). In addition, as long as Tenant is
not in Default, Tenant shall be entitled to an additional abatement of Base Rent
in the amounts of (i) $11,679.50 for each of the six (6) months following the
end of the Initial Base Rent Abatement Period and (ii) $11,928.00 for each of
the six (6) months thereafter (the twelve (12) months following the Initial Base
Rent Abatement Period are referred to herein as the “Supplemental Base Rent
Abatement Period”). The total amount of Base Rent abated during the Supplemental
Base Rent Abatement Period shall equal $141,645.00 (the “Supplemental Abated
Base Rent”). The Initial Abated Base Rent and the Supplemental Abated Base Rent
are collectively referred to herein as the “Abated Base Rent”. The total amount
of Abated Base Rent shall equal $456,380.52. In the event Tenant Defaults at any
time during either the Initial Base Rent Abatement Period or the Supplemental
Base Rent Abatement Period, all Abated Base Rent shall become due and payable
within five (5) days, and all future Base Rent that would have otherwise been
abated but for such Default shall be due and payable as and when Base Rent is
payable hereunder. The payment by Tenant of the Abated Base Rent in the event of
a Default shall not limit or affect any of Landlord’s other rights, pursuant to
this Lease or at Law (defined below) or in equity as a result of a Default.
During the Base Rent Abatement Periods, only Base Rent shall be abated, and all
Additional Rent (defined below) and other costs and charges specified in the
Lease shall remain as due and payable pursuant to the provisions of this Lease.

 

--------------------------------------------------------------------------------


 

1.04                        “Tenant’s Pro Rata Share”: 5.1781%. If during any
Renewal Term (as defined below), the Rentable Square Footage of the Building or
the Rentable Square Footage of the Premises shall increase or decrease, Tenant’s
Pro Rata Share shall be equitably adjusted.

 

1.05                        “Base Year” for Taxes (defined in Exhibit B):
Calendar Year 2016; “Base Year” for Expenses (defined in Exhibit B): Calendar
Year 2016.

 

1.06                        “Term”: A period of eighty-four (84) months. Subject
to Section 3, the Term shall commence on December 18, 2015 (the “Commencement
Date”) and, unless terminated early or otherwise extended in accordance with
this Lease, end on December 31, 2022 (the “Expiration Date”).

 

1.07                        “Security Deposit”: $314,735.52, which is subject to
reduction pursuant to the terms of Article 6 below.

 

1.08                        “Broker(s)”: Jones Lang LaSalle Americas, Inc.

 

1.09                        “Permitted Use”: General, executive and
administrative offices and all legal ancillary purposes related thereto.

 

1.10                        “Notice Address(es)”:

 

Landlord:

Tenant:

 

 

One Stamford Plaza Owner LLC

Prior to the Commencement Date:

c/o RFR Realty LLC

LOXO Oncology, Inc.

263 Tresser Boulevard, 4th Floor

One Landmark Square, Suite 1122

Stamford, Connecticut 06901

Stamford, Connecticut 06901

Attn: Property Manager

Attn: VP-Finance

 

 

With a copy to:

From and after the Commencement

 

Date:

RFR Realty LLC

 

390 Park Avenue

LOXO Oncology, Inc.

New York, New York 10022

Two Stamford Plaza, Suite 906

Attn: President

281 Tresser Boulevard

 

Stamford, Connecticut 06901

with a copy of any default notices to:

Attn: VP-Finance

 

 

Day Pitney LLP

with a copy to:

One Canterbury Green

McDermott Will & Emery

201 Broad Street

340 Madison Avenue

Stamford, Connecticut 06901

New York, New York 10173

Attn: Real Estate Department

Attn:

 

 

A copy of any notices to Landlord shall also be sent to any Mortgagee (as
hereinafter defined) who may have requested the same in writing.

 

1.11                        “Business Day(s)” are Monday through Friday of each
week, exclusive of the days observed for New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day and, at
Landlord’s discretion, other days observed as holidays by the State of
Connecticut, the federal government or the labor unions serving the Building
(“Holidays”). “Building Service Hours” are 8 A.M. to 6 P.M. on Business Days.

 

1.12                        “Property” means the Building and the parcel(s) of
land on which it is located and, at Landlord’s discretion, the parking
facilities and other improvements, if any, serving the Building and the
parcel(s) of land on which they are located.

 

1.13                        “Premises Electric Charge”: Landlord shall install a
demand watt hour check meter for the Premises, at Landlord’s expense, as part of
Landlord’s Work (as defined below), subject to the provisions of Section 7.02
below.

 

2

--------------------------------------------------------------------------------


 

1.14                        “Parking Spaces”: Three (3) unreserved parking
spaces per 1,000 rentable square feet of the Premises in the Building’s garage,
at no additional charge to Tenant (for a total of 40 spaces based on the initial
square footage of the Premises of 13,393 RSF). Tenant may lease reserved parking
spaces in the Building garage at the then current rates, which as of the date
hereof are $150.00 per month per reserved parking space.

 

1.15                        “Guarantor(s)”: Intentionally Omitted.

 

1.16                        “Landlord’s Work”: shall have the meaning ascribed
to it in Exhibit C hereto.

 

1.17                        “Initial Alterations”: Intentionally Omitted.

 

1.18                        “Tenant’s Property” means, collectively, any signs,
furnishings, trade fixtures, inventory, equipment, Tenant’s personal property
and other removable property installed in the Premises by Tenant.

 

2.                                      Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3.                                      Adjustment of Commencement Date;
Possession.

 

3.01                        If Landlord is required to perform Landlord’s Work
prior to the Commencement Date: (a) the date set forth in Section 1.06 as the
Commencement Date shall instead be defined as the “Target Commencement Date”;
(b) the actual Commencement Date shall be the date on which Landlord’s Work is
Substantially Complete (defined below); and (c) the Expiration Date will be the
last day of the Term as determined based upon the actual Commencement Date.
Landlord’s failure to Substantially Complete Landlord’s Work by the Target
Commencement Date shall not be a default by Landlord or otherwise render
Landlord liable for damages. After the determination of the Commencement Date,
Landlord shall send to Tenant a commencement date letter in the form attached
hereto as Exhibit E. Tenant’s failure to execute and return the letter, or to
provide written objection to the statements contained in the letter, within
thirty (30) days after the date of the letter shall be deemed an approval by
Tenant of the statements contained therein. If the Expiration Date does not fall
on the last day of a calendar month, Landlord and Tenant may elect to adjust the
Expiration Date to the last day of the calendar month in which the Expiration
Date occurs by the mutual execution of a commencement letter agreement setting
forth such adjusted date. Landlord’s Work shall be deemed to be “Substantially
Complete” on the date that a certain portion of Landlord’s Work has been
performed, so that Tenant may occupy that portion of the Premises for the
operation of Tenant’s business. Tenant acknowledges and agrees that all of
Landlord’s Work will not be completed as of the Commencement Date and Landlord
may complete the remainder of Landlord’s Work within thirty (30) days following
the Commencement Date and the Commencement Date shall not be adjusted or
postponed due to Landlord’s Work not being completed prior to the Commencement
Date. Landlord shall notify Tenant of the date that Landlord’s Work is
Substantially Complete. Following completion of Landlord’s Work, Landlord and
Tenant shall mutually prepare a list of “punch-list items” to be completed by
Landlord within a reasonable time. If Landlord is delayed in the performance of
Landlord’s Work as a result of any acts of Tenant or its contractors or vendors,
including, without limitation, changes requested by Tenant to approved plans,
Tenant’s failure to timely comply with any of its obligations under this Lease,
or the specification of any materials or equipment with long lead times (any
such delay, a “Tenant Delay”), Landlord’s Work shall be deemed to be
Substantially Complete on the date that Landlord could reasonably have been
expected to Substantially Complete Landlord’s Work absent any Tenant Delay.
Notwithstanding anything contained herein to the contrary, if Landlord’s Work
has not been fully performed, other than punch list items, prior to February 1,
2016 for any reason other than a Tenant Delay or a delay due to Force Majeure,
then for each day between February 1, 2016 and the date that Landlord’s Work is
fully performed, Tenant shall receive one (1) day of Rent abatement in addition
to the Abated Base Rent set forth in Section 1.03. Further, if the Landlord’s
Work is not fully performed, other than the punch list items, prior to March 17,
2016 for any reason other than a Tenant Delay or a delay due to Force Majeure,
Tenant shall have the right to terminate this Lease by providing written notice
to Landlord.

 

3

--------------------------------------------------------------------------------


 

3.02                        Subject to Landlord’s obligation, if any, to perform
Landlord’s Work (and any punch-items resulting from Landlord’s Work), the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, subject to this Section 3.02, Tenant agrees that the Premises are in
good order and satisfactory condition. Notwithstanding the foregoing, Landlord
shall be responsible for latent defects in Landlord’s Work of which tenant
notifies Landlord. Landlord, at its option, may assign any valid and enforceable
warranties given to Landlord by contractors or subcontractors performing
Landlord’s Work directly to Tenant for enforcement. Landlord shall not be liable
for a failure to deliver possession of the Premises or any other space due to
the holdover or unlawful possession of such space by another party, however
Landlord shall use reasonable efforts to obtain possession of the space. The
Commencement Date for the Premises, in such event, shall be postponed until the
date Landlord delivers possession of the Premises to Tenant free from occupancy
by any party. If Tenant takes possession of the Premises for the conduct of its
business before the Commencement Date, such possession shall be subject to the
terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.

 

4.                                      Rent.

 

4.01                        Tenant shall pay Landlord, without any setoff or
deduction, unless expressly set forth in this Lease, all Base Rent and
Additional Rent (as hereinafter defined) due for the Term (collectively referred
to as “Rent”). Base Rent shall commence on the Commencement Date, subject to the
Base Rent Abatement Periods. Anything herein to the contrary notwithstanding, an
amount equal to the first full monthly installment of Base Rent, which shall be
applied toward the seventh (7th) month of the Term, plus any fraction of a
monthly payment for any portion of a month at the commencement of the Term,
shall be due and payable together with the Security Deposit (as defined herein)
upon the execution hereof. Landlord’s receipt of the foregoing payments shall be
a condition precedent to the effectiveness of this Lease. All Additional Rent
shall commence on the Commencement Date except as expressly provided otherwise.
“Additional Rent” means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord under this Lease. Tenant shall pay and be liable for
all rental, sales and use taxes (but excluding income taxes), if any, imposed
upon or measured by Rent. Base Rent and recurring monthly charges of Additional
Rent shall be due and payable in advance on the first day of each calendar month
without notice or demand. Unless otherwise specified herein to the contrary, all
other items of Rent shall be due and payable by Tenant on or before thirty (30)
days after billing by Landlord. Rent shall be made payable to the entity, and
sent to the address, Landlord otherwise designates and shall be made by good and
sufficient check drawn on a local bank or by other means acceptable to Landlord.
Tenant shall pay Landlord an administration fee equal to five percent (5%) of
all past due Rent, provided that Tenant shall be entitled to a grace period of
five (5) days for the first two (2) late payments of Rent in a calendar year. In
addition, past due Rent shall accrue interest at twelve percent (12%) per annum
or the maximum rate permitted by law, whichever is less. Landlord’s acceptance
of less than the correct amount of Rent shall be considered a payment on account
of the earliest Rent due. Rent for any partial month during the Term shall be
prorated. No endorsement or statement on a check or letter accompanying payment
shall be considered an accord and satisfaction. Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease.

 

4.02                        Tenant shall pay Tenant’s Pro Rata Share of Taxes
and Expenses in accordance with Exhibit B of this Lease.

 

5.                                      Compliance with Laws; Use; Hazardous
Materials.

 

5.01                        The Premises shall be used for the Permitted Use and
for no other use whatsoever. Tenant shall comply with all laws, statutes, codes,
ordinances, orders, rules and regulations of any municipal or governmental
entity whether in effect now or later (“Law(s)”), including, without limitation,
the Americans with Disabilities Act (the “ADA”), regarding the operation of
Tenant’s business and the use, condition, configuration and occupancy of the
Premises provided, that as part of Landlord’s Work, Landlord shall deliver the
Premises in compliance with the ADA, except for any compliance requirements
triggered by Tenant’s particular occupancy and

 

4

--------------------------------------------------------------------------------


 

use of the Premises. In addition, Tenant shall, at its sole cost and expense,
promptly comply with any Laws that relate to the Base Building (defined below),
but only to the extent such obligations are triggered by Tenant’s use of the
Premises, other than for general office use, or Alterations or improvements in
the Premises performed or requested by Tenant. “Base Building” shall include the
structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law. Tenant shall comply with the
rules and regulations of the Building attached hereto as Exhibit G and such
other reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9).

 

5.02                        Tenant shall not use the Premises or any part
thereof, or permit the Premises or any part thereof to be used, (1) for the
business of photographic, multilith or multigraph reproductions or offset
printing (other than those which are ancillary to an otherwise Permitted Use),
(2) for an off-the-street retail commercial banking, thrift institution, loan
company, trust company, depository or safe deposit business accepting deposits
from the general public, (3) for the off-the-street retail sale of travelers
checks, money orders, drafts, foreign exchange or letters of credit or for the
receipt of money for transmission, (4) by the United States government, the City
of Stamford, any foreign government, the United Nations or any agency or
department of any of the foregoing having or asserting sovereign immunity,
(5) for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever, except for the preparation, dispensing and consumption of
food by Tenant’s employees who work in the Premises and not for the sale of food
to any Persons other than such employees (other than vending machines), (6) as
an employment agency, day-care facility, labor union, school, or vocational
training center (except for the training of employees of Tenant intended to be
employed at the Premises), (7) as a barber shop, beauty salon or manicure shop,
(8) for product display activities (such as those of a manufacturer’s
representative), (9) as offices of any public utility company, (10) for data
processing activities (other than those which are ancillary to an otherwise
Permitted Use), (11) for clerical support services or offices of public
stenographers or typists (other than those which are ancillary to an otherwise
Permitted Use), (12) as reservation centers for airlines or travel agencies,
(13) for retail or manufacturing use, (14) as studios for radio, television or
other media, (15) for offices for a real estate brokerage firm or (16) for any
obscene or pornographic purpose or any sort of commercial sex establishment or
for exhibition to the public of any obscene or pornographic materials. For
purposes of the preceding clause (16), “pornographic” shall mean that the
material or purpose has prurient appeal or relates, directly or indirectly, to
lewd or prurient sexual activity and “obscene” shall have the meaning ascribed
thereto in New York Penal Law Section 235.00. Furthermore, the Premises shall
not be used for any purpose that would, in Landlord’s reasonable judgment, tend
to lower the first-class character of the Building (provided that the operation
of a biotechnology company shall not lower the first-class character of the
Building), create unreasonable or excessive elevator or floor loads, violate the
certificate of occupancy of the Building, impair or interfere with any of the
Building operations or the proper and economic heating, air-conditioning,
cleaning or any other services of the Building, interfere with the use of the
other areas of the Building by any other tenants, or impair the appearance of
the Building. In the event that Landlord reasonably and in good faith determines
that Tenant is a high-density user of the Premises (such that Tenant is using a
disproportionate amount of the Base Building facilities), Tenant shall pay
Landlord Additional Rent for the costs actually incurred by Landlord resulting
from Tenant’s high-density use.

 

5.03                        Tenant covenants and agrees that Tenant shall, at
Tenant’s sole cost and expense, comply at all times with all Laws governing the
use, generation, storage, treatment and/or disposal of any Hazardous Materials
(as defined below), the presence of which results from or in connection with the
act or omission of Tenant or Tenant Related Parties or the breach of this Lease
by Tenant or Tenant Related Parties. The term “Hazardous Materials” shall mean
any biologically or chemically active or other toxic or hazardous wastes,
pollutants or substances, including, without limitation, asbestos, PCBs,
petroleum products and by-products, substances defined or listed as “hazardous
substances” or “toxic substances” or similarly identified in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., and as hazardous wastes under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6010, et seq., any chemical substance or mixture
regulated under the Toxic Substance Control Act of 1976, as amended, 15 U.S.C. §
2601, et seq., any “toxic pollutant” under the Clean Water Act, 33
U.S.C. § 466 et seq., as amended, any hazardous air pollutant

 

5

--------------------------------------------------------------------------------


 

under the Clean Air Act, 42 U.S.C. § 7401 et seq., hazardous materials
identified in or pursuant to the Hazardous Materials Transportation Act, 49
U.S.C. § 1802, et seq., and any hazardous or toxic substances or pollutant
regulated under any other Laws. Tenant shall agree to execute, from time to
time, at Landlord’s request, affidavits, representations and the like concerning
Tenant’s best knowledge and belief regarding the presence of Hazardous Materials
in, on, under or about the Premises or the Property. Tenant shall cooperate with
Landlord in satisfying any Laws imposed upon Landlord relating to Tenant’s
operations, and shall, upon request, furnish complete information to Landlord
concerning the use or existence of any Hazardous Materials, contamination or
pollution at the Building, including, without limitation, execution and
submission of a “negative declaration” with regard to its operations in
connection with any “transfer of establishment” consistent with the requirements
of C.G.S.A. Section 22a-134 to 22a-134d inclusive. The terms “negative
declaration” and “transfer of establishment” are defined in C.G.S.A. Section
22a-134. Tenant shall indemnify and hold harmless all Landlord Related Parties
from and against any loss, cost, damage, liability or expense (including
attorneys’ fees and disbursements) arising by reason of any clean up, removal,
remediation, detoxification action or any other activity required or recommended
of any Landlord Related Parties by any governmental authority by reason of the
presence in or about the Premises or the Property of any Hazardous Materials, as
a result of or in connection with the act or omission of Tenant or Tenant
Related Parties or the breach of this Lease by Tenant or Tenant Related Parties.
Landlord shall indemnify and hold harmless Tenant from and against any loss,
cost, damage, liability or expense (including attorneys’ fees and disbursements)
arising by reason of any clean up, removal, remediation, detoxification action
or any other activity required or recommended of Tenant by any governmental
authority by reason of the presence in or about the Premises or the Property of
any Hazardous Materials prior to the Commencement Date. The foregoing covenants
and indemnities shall survive the expiration or any termination of this Lease.

 

6.                                      Security Deposit.

 

6.01                        Tenant shall deposit with Landlord on the signing of
this Lease the Security Deposit either in the form of cash or Letter of Credit
(as defined and further described in Section 6.02), as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this Lease. If the Security Deposit is in the form of a Letter of Credit, the
remainder of this Section 6.01 through Section 6.05 shall govern and if the
Security Deposit is in the form of cash, Section 6.06 shall govern. Tenant
agrees that in the event (i) of the occurrence of a Default or (ii) Tenant has
defaulted beyond the expiration of applicable notice and cure periods, if any,
in the performance of any of its obligations under this Lease, including the
payment of any item of Rent, and the transmittal of a Notice of default by
Landlord is barred by applicable law, Landlord may draw the entire amount of the
Letter of Credit and use, apply or retain the whole or any part of such
proceeds, to the extent required for the payment of any Base Rent, Additional
Rent, or any other sum as to which Tenant is in Default, or for any sum that
Landlord may reasonably expend or may be required to expend by reason of the
Default (including any damages or deficiency accrued before or after summary
proceedings or other reentry by Landlord). If Landlord applies or retains any
portion or all of the proceeds of the Letter of Credit, Tenant shall forthwith
restore the amount so applied or retained by delivering an additional or new
Letter of Credit so that, at all times, the amount of the Security Deposit shall
be the amount set forth in the Basic Lease Information. Provided there is no
uncured Default, any balance of the proceeds of the Letter of Credit held by
Landlord and not used, applied or retained by Landlord as above provided, and
any remaining Letter of Credit, shall be returned to Tenant within forty-five
(45) days after the Expiration Date and after delivery of possession of the
entire Premises to Landlord in accordance with the terms of this Lease.

 

6.02                        Tenant shall deliver to Landlord a clean,
irrevocable and unconditional letter of credit (such letter of credit, and any
replacement thereof as provided herein, is called a “Letter of Credit”) issued
and drawn upon any commercial bank reasonably approved by Landlord with offices
for banking purposes in the State of New York or Connecticut (“Issuing Bank”),
which Letter of Credit shall have a term of not less than one year, be in form
and content reasonably satisfactory to Landlord, be for the account of Landlord
and be in the amount of the Security Deposit set forth in the Basic Lease
Information. The form of letter of credit annexed to this Lease as Exhibit D is
satisfactory. The Letter of Credit shall provide that:

 

(1)                                 The Issuing Bank shall pay to Landlord or
its duly authorized representative an amount up to the face amount of the Letter
of Credit upon presentation of the Letter of Credit and a sight draft in the
amount to be drawn;

 

6

--------------------------------------------------------------------------------


 

(2)                                 The Letter of Credit shall be deemed to be
automatically renewed, without amendment, for consecutive periods of one year
each during the Term, unless the Issuing Bank sends written notice (the
“Non-Renewal Notice”) to Landlord by certified or registered mail, return
receipt requested, at least thirty (30) days prior to the expiration date of the
Letter of Credit, to the effect that it elects not to have such Letter of Credit
renewed;

 

(3)                                 The Letter of Credit delivered in respect of
the last year of the Term shall have an expiration date of not earlier than
sixty (60) days after the Expiration Date; and

 

(4)                                 The Letter of Credit shall be transferable
by Landlord as provided in Section 6.04.

 

6.03                        Landlord, after receipt of the Non-Renewal Notice,
shall have the right to draw the entire amount of the Letter of Credit and to
hold the proceeds as a cash Security Deposit. Landlord shall release such
proceeds to Tenant upon delivery to Landlord of a replacement Letter of Credit
complying with the terms hereof.

 

6.04                        In the event of the sale or lease of the Building or
the Property, Landlord shall have the right, at no cost to Landlord, to transfer
the Security Deposit, without charge for such transfer (unless such charge is
payable by Tenant), to the purchaser or lessee, and Landlord shall thereupon be
released by Tenant from all liability for the return of such Security Deposit.
In such event, Tenant agrees to look solely to the new landlord for the return
of said Security Deposit. It is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Security Deposit to a new Landlord.
Tenant shall execute such documents as may be reasonably necessary to accomplish
such transfer or assignment of the Letter of Credit.

 

6.05                        Tenant covenants that it will not assign or
encumber, or attempt to assign or encumber, the Security Deposit held hereunder,
and that neither Landlord nor its successors or assigns shall be bound by any
such assignment, encumbrance, attempted assignment, or attempted encumbrance. In
the event that any bankruptcy, insolvency, reorganization or other
debtor-creditor proceedings shall be instituted by or against Tenant, its
successors or assigns, or any guarantor of Tenant hereunder, the security shall
be deemed to be applied to the payment of the Base Rent and Additional Rent due
Landlord for periods prior to the institution of such proceedings and the
balance, if any, may be retained by Landlord in partial satisfaction of
Landlord’s damages.

 

6.06                        If the Security Deposit is in the form of cash, the
Security Deposit shall be delivered to Landlord upon the execution of this Lease
by Tenant and held by Landlord without liability for interest (unless required
by Law) as security for the performance of Tenant’s obligations. The Security
Deposit is not an advance payment of Rent or a measure of damages. Landlord may
use all or a portion of the Security Deposit to satisfy past due Rent or to cure
any Default (defined in Section 18) by Tenant. If Landlord uses any portion of
the Security Deposit, Tenant shall, within 5 days after demand, restore the
Security Deposit to its original amount. Landlord shall return any unapplied
portion of the Security Deposit to Tenant within 45 days after the later to
occur of: (a) determination of the final Rent due from Tenant; or (b) the later
to occur of the Expiration Date or the date Tenant surrenders the Premises to
Landlord in compliance with Section 25. Landlord may assign the Security Deposit
to a successor or transferee and, following the assignment, Landlord shall have
no further liability for the return of the Security Deposit. Landlord shall not
be required to keep the Security Deposit separate from its other accounts.

 

6.07                        Notwithstanding anything to the contrary herein,
upon Tenant’s written notice to Landlord (the “Reduction Notice”) and provided
no Default in then occurring under this Lease, the aggregate amount of the
Security Deposit (whether in the form of cash or Letter of Credit) shall be
reduced to $157,367.76 after the thirty-sixth (36th) month following the end of
the Initial Base Rent Abatement Period. If Tenant provides Landlord with a
Reduction Notice and Tenant is entitled a reduction of the Security Deposit as
provided for herein, (i) Landlord shall return the applicable portion of the
Security Deposit to Tenant within forty-five (45) days after the later to occur
of (A) Landlord’s receipt of the Reduction Notice, and (B) the date upon which
Tenant is entitled to a reduction in the Security Deposit as provided above, if
the Security Deposit is held in the form of cash, or (ii) Landlord, at no cost
to Landlord, shall execute and deliver such documents as are reasonably
necessary to reduce the amount of the Letter of Credit in accordance with the
terms hereof, if the Security Deposit is held in the form of a Letter of Credit.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, if Tenant has been in
Default under this Lease at any time prior to the effective date of the
reduction of the Security Deposit and Tenant has failed to cure such Default
within any applicable cure period, then Tenant shall have no right to reduce the
amount of the Security Deposit as described herein.

 

7.                                      Building Services.

 

7.01                        Landlord shall furnish Tenant with the following
services: (a) hot and cold water for use in the Building lavatories;
(b) customary heat and air conditioning in season during Building Service Hours,
although Tenant shall have (i) the right to receive HVAC service during hours
other than Building Service Hours by paying Landlord’s then standard charge for
additional HVAC service (which is currently $100 per hour per floor with a two
(2) hour minimum, subject to additional charges for supplemental HVAC units) and
providing such prior notice as is reasonably specified by Landlord, and
(ii) access to supplemental air conditioning by paying Landlord’s then standard
charge therefor (which is currently a tap in charge of $200.00 per ton) to
connect to the Building condenser water, plus a current monthly fee of $40 per
ton; (c) standard janitorial service on Business Days in accordance with the
Cleaning Specifications attached hereto as Exhibit H; (d) elevator service;
(e) electricity in accordance with the terms and conditions in Section 7.02;
(f) access to the Building for Tenant and its employees 24 hours per day/7 days
per week, subject to the terms of this Lease and such protective services or
monitoring systems, if any, as Landlord may reasonably impose, including,
without limitation, sign-in procedures and/or presentation of identification
cards; and (g) such other services as Landlord reasonably determines are
necessary or appropriate for the Property. In the event Tenant installs any
private restroom(s) and/or shower(s) in the Premises or any above standard
kitchen, pantry(ies), fitness center and/or any other above standard
improvements, Tenant shall be solely responsible for any and all cleaning,
repairs and replacements to such restroom(s), shower(s), above-standard kitchen,
pantry(ies), fitness center and/or any other above standard improvements. If any
additional cleaning of the Premises above the Building standard specifications
is to be done by Tenant, it shall be done at Tenant’s sole expense, in a manner
reasonably satisfactory to Landlord and no one other than persons approved by
Landlord shall be permitted to enter the Premises or the Building for such
purpose. Tenant shall pay to Landlord the cost of removal of any of Tenant’s
refuse and rubbish from the Premises and the Building (i) to the extent that the
same, in any one day, unreasonably exceeds the average daily amount of refuse
and rubbish usually attendant upon the use of such Premises as offices, as
described and included in Landlord’s cleaning contract for the Building or
recommended by Landlord’s cleaning contractor, and (ii) related to or deriving
from the preparation or consumption of food or drink (other than typical office
use). Bills for the same shall be rendered by Landlord to Tenant at such time as
Landlord may elect and shall be due and payable as Additional Rent within ten
(10) days after the time rendered. Tenant shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages to be cleaned daily in a manner reasonably satisfactory to Landlord,
and to be treated against infestation by vermin, rodents or roaches, whenever
there is evidence of any infestation. Tenant shall not permit any person to
enter the Premises or the Building for the purpose of providing such
extermination services, unless such persons have been reasonably approved by
Landlord.

 

7.02                        All electricity consumed by Tenant in the Premises
shall be paid for by Tenant as Additional Rent in accordance with the terms of
this Lease. In addition, Landlord may, at its option, furnish and install, at
Tenant’s expense, all lighting tubes, lamps, bulbs, and ballasts required in the
Premises at reasonable and customary rates; provided, however, Landlord shall
not be liable if it elects, in its sole discretion, not to replace any lighting
tube, lamp, bulb or ballast, or if it is delayed in replacing same for any
reason, including without limitation delays in deliveries or unavailability of
non building standard items. During each calendar year, or portion thereof,
falling within the Term, Tenant shall pay to Landlord a charge for consumption
of electricity in the Premises as stated by the meter described in Section 1.13
hereof together with a monthly administrative charge thereon of 3%. Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed 6 watts
per rentable square foot of the Premises. Electrical service to the Premises may
be furnished by one or more companies providing electrical generation,
transmission and distribution services, and the cost of electricity may consist
of several different components or separate charges for such services, such as
generation, distribution and standard cost charges. Landlord shall have the
exclusive right to select any company providing electrical service to the
Premises, to aggregate the electrical service for the Property and Premises with
other buildings, to purchase electricity through a broker and/or buyers group
and to change the providers and manner of purchasing electricity. Landlord shall

 

8

--------------------------------------------------------------------------------


 

be entitled to receive a fee (if permitted by Law) for the selection of utility
companies and the negotiation and administration of contracts for electricity,
provided that the amount of such fee shall not exceed 50% of any savings
obtained by Landlord. Landlord shall not be liable in any way to Tenant for any
interruption or failure of or defect in the supply, character, quantity or
quality of electric energy furnished to the Premises or for any loss, damage or
expense Tenant may sustain if either the supply, character, quantity or quality
of electric service is changed or is no longer suitable for Tenant’s
requirements, whether by reason of any requirement, act or omission of the
public utility serving the Building with electricity or for any other reason.
Notwithstanding anything set forth herein to the contrary, Tenant acknowledges
and agrees that in the event at any time during the Term Tenant installs any
type of supplemental equipment (including, but not limited to, supplemental HVAC
equipment) in or serving the Premises (subject to Landlord’s consent), then
Landlord may require, at Tenant’s sole cost and expense, that Tenant separately
meter the electrical usage for the Premises (or separately meter the electrical
usage for such supplemental equipment using Landlord’s approved metering
equipment and electrician) or, at Landlord’s option, Landlord may use any other
method of measuring electrical usage that Landlord deems appropriate and Tenant
shall be required to pay Landlord for such additional electrical usage.

 

7.03                        Landlord reserves the right to stop the furnishing
of the Building services and to stop service of the Base Building, when
necessary, by reason of accident, or emergency, or for alterations in the
judgment of Landlord desirable or necessary to be made, until such accident or
emergency shall have ceased or said alterations shall have been completed; and
Landlord shall have no responsibility or liability for failure to supply
air-conditioning, ventilation, heat, elevator, plumbing, electric, or other
services during said period or when prevented from so doing by strikes,
lockouts, labor troubles, difficulty of obtaining materials, accidents or by any
cause beyond Landlord’s reasonable control, or by Laws or failure of
electricity, water, steam, coal, oil or other suitable fuel or power supply, or
inability by exercise of reasonable diligence to obtain electricity, water,
steam, coal, oil or other suitable fuel or power. Except as expressly provided
in Section 16.02 in the event of a Casualty, no diminution or abatement of rent
or other compensation shall or will be claimed by Tenant as a result therefrom,
nor shall this Lease or any of the obligations of Tenant be affected or reduced
by reason of such interruption, curtailment or suspension, nor shall the same
constitute an actual or constructive eviction. Without limiting events that may
constitute “any cause beyond Landlord’s reasonable control,” the following are
items which Landlord and Tenant agree are beyond Landlord’s reasonable control:

 

(a)                                 Lack of access to the Property, Building or
the Premises (which shall include, but not be limited to, the lack of access to
the Building or the Premises when it or they are structurally sound but
inaccessible due to evacuation of the surrounding area or damage to nearby
structures or public areas);

 

(b)                                 any cause outside the Building or the
Property;

 

(c)                                  Reduced air quality or other contaminants
within the Building that would adversely affect the Building or its occupants
(including, but not limited to, the presence of biological or other airborne
agents within the Building or the Premises);

 

(d)                                 Disruption of mail and deliveries to the
Building or the Premises resulting from a casualty;

 

(e)                                  Disruption of telephone and
telecommunications services to the Building or the Premises resulting from a
casualty; or

 

(f)                                   Blockages of any windows, doors, or
walkways to the Building or the Premises resulting from a casualty.

 

8.                                      Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) but excluding Tenant’s Property (collectively, “Leasehold
Improvements”) shall remain upon the Premises at the end of the Term without
compensation to Tenant (including, but not limited to, any pantry and kitchen
appliances installed by or for Tenant), provided that Tenant, at its expense,
removes any Required Removables (as hereinafter defined), including any Cable
(defined in Section 9.01 below), in compliance with the National Electric Code
or other

 

9

--------------------------------------------------------------------------------


 

applicable Law. Landlord, by written notice to Tenant (the “Removal Notice”)
delivered prior to the Expiration Date, may require Tenant, at its expense, to
remove any Alterations that, in Landlord’s reasonable judgment, are of a nature
that would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard office improvements (the Cable
and such other items collectively are referred to as “Required Removables”).
Required Removables shall include, without limitation, vending machines,
internal stairways, raised floors, personal baths and showers, vaults, rolling
file systems and structural alterations and modifications and, notwithstanding
anything to the contrary in this Lease, Tenant shall have an obligation to
remove the Required Removables specifically enumerated in this sentence upon the
expiration or earlier termination of this Lease whether or not Landlord delivers
notice to Tenant requiring removal of the same as contemplated by the
immediately preceding sentence. The Required Removables shall be removed by
Tenant before the Expiration Date or earlier termination of this Lease or within
thirty (30) days following the date of the Removal Notice if the date of the
Removal Notice is not at lease thirty (30) days prior to the Expiration Date or
earlier termination date. Tenant shall repair damage caused by the installation
or removal of Required Removables. If Tenant fails to perform its obligations in
a timely manner, Landlord may perform such work at Tenant’s expense. Tenant, at
the time it requests approval for a proposed Alteration, may request in writing
that Landlord advise Tenant whether the Alteration, or any portion thereof, is a
Required Removable. Within ten (10) days after receipt of Tenant’s request,
Landlord shall advise Tenant in writing as to which portions of the Alteration
are Required Removables.

 

9.                                      Repairs and Alterations.

 

9.01                        Tenant shall periodically inspect the Premises to
identify any conditions that are dangerous or in need of maintenance or repair.
Tenant shall promptly provide Landlord with notice of any such conditions.
Tenant shall, at its sole cost and expense, perform all maintenance and repairs
to the Premises that are not Landlord’s express responsibility under this Lease,
and keep the Premises in good condition and repair, reasonable wear and tear
excepted. Tenant’s repair and maintenance obligations include, without
limitation, repairs to: (a) floor covering; (b) interior partitions; (c) doors;
(d) the interior side of demising walls; (e) electronic, fiber, phone and data
cabling, wiring and related equipment that is installed by or for the exclusive
benefit of Tenant (collectively, “Cable”); (f) supplemental HVAC conditioning
units, kitchens, including, without limitation, hot water heaters, plumbing and
similar facilities, systems and/or equipment exclusively serving Tenant; and
(g) Alterations. Subject to the terms of Section 15 below, to the extent
Landlord is not reimbursed by insurance proceeds and so long as Landlord
maintains insurance as required in Section 14 of this Lease, Tenant shall
reimburse Landlord for the cost of repairing damage to the Building caused by
the acts of Tenant, Tenant Related Parties (as hereinafter defined) and their
respective contractors and vendors. Tenant shall, prior to the Commencement Date
and at its sole cost and expense, enter into a service contract for all
supplemental HVAC units, which service contract shall provide for quarterly
maintenance of such units and which service contract shall be reasonably
acceptable to Landlord. Tenant shall provide a copy of such service contract to
Landlord promptly following execution thereof, but in no event later than the
Commencement Date. If Tenant fails to make any repairs to the Premises or
otherwise fails to fulfill its obligations under this Section 9 for more than
fifteen (15) days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs and/or take any other
reasonable action to cure such failure by Tenant, and Tenant shall pay the
reasonable cost of same, together with an administrative charge in an amount
equal to 8% of such cost as Additional Rent.

 

9.02                        Landlord shall keep and maintain in good repair and
working order and perform maintenance upon the: (a) structural elements of the
Building; (b) Base Building systems, mechanical (including HVAC), electrical,
plumbing and fire/life safety systems serving the Building in general;
(c) Common Areas; (d) roof of the Building; (e) exterior windows of the
Building; and (f) elevators serving the Building. Landlord shall promptly make
repairs for which Landlord is responsible.

 

9.03                        Tenant shall not make alterations, repairs,
additions or improvements or install any Cable in or to the Premises
(collectively referred to as “Alterations”) without first obtaining the written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld or delayed, provided that (1) the outside appearance or the strength of
the Building shall not be affected; and (2) the structural parts of the Building
and the proper functioning of the Base Building shall not be adversely affected.
However, Landlord’s consent shall not be required for

 

10

--------------------------------------------------------------------------------


 

any Alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) is not visible from the exterior
of the Premises or Building; (c) will not affect the Base Building or require a
building permit; (d) does not require work to be performed inside the walls or
above the ceiling of the Premises; and (e) such Alterations (or a related series
of Alterations) do not exceed $25,000.00. Landlord’s consent to Cosmetic
Alterations, the cost of which exceeds $25,000.00, will not be unreasonably
withheld, conditioned or delayed. Cosmetic Alterations shall be subject to all
the other provisions of this Section 9.03 relating to non-Cosmetic Alterations.
All non-Cosmetic Alterations shall be performed by a Landlord Approved General
Contractor, each charging commercially competitive rates, a current list of
which is annexed hereto as Exhibit C-1, however, Landlord may designate specific
contractors with respect to specific Base Building items. Prior to starting any
non-Cosmetic Alterations, Tenant shall furnish Landlord, for its approval, with
plans and specifications; names of sub-contractors reasonably acceptable to
Landlord (provided such sub-contractors are not selected by Landlord’s Approved
General Contractor); required permits and approvals; evidence of contractor’s
and subcontractor’s insurance (including workers’ compensation insurance) in
amounts reasonably required by Landlord and naming Landlord as an additional
insured; and any security for performance in amounts reasonably required by
Landlord. Changes to the plans and specifications must also be submitted to
Landlord for its approval. Alterations shall be constructed in a good and
workmanlike manner, in accordance with all applicable Laws and using new
materials of a quality reasonably approved by Landlord. Tenant shall reimburse
Landlord for any sums paid by Landlord for third party examination of Tenant’s
plans for Alterations (other than the Plans for Landlord’s Work attached hereto
as Exhibit C-2). In addition, Tenant shall pay Landlord a fee for Landlord’s
oversight and coordination of any non-Cosmetic Alterations equal to 8% of the
cost of the non-Cosmetic Alterations; provided however, notwithstanding anything
contained herein to the contrary, Tenant shall not be required to pay such fee
in connection with Landlord’s Work.

 

10.                               Entry by Landlord.

 

Landlord may enter the Premises to inspect or clean the Premises or to perform
or facilitate the performance of repairs, alterations or additions to the
Premises or any portion of the Building at reasonable times and upon reasonable
notice (provided that no notice shall be required for cleaning or emergencies).
Landlord may enter the Premises without notice to show the Premises within the
last twelve (12) months of the Lease Term, provided that when practicable,
Landlord will attempt to give oral notice prior to entry to show the Premises
during the last twelve months of the Term. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hour. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11.                               Assignment and Subletting.

 

11.01                 Except as otherwise provided in this Article 11, Tenant
shall not (a) assign this Lease (whether by operation of law, transfers of
interests in Tenant or otherwise); or (b) mortgage or encumber Tenant’s interest
in this Lease, in whole or in part; or (c) sublet, or permit the subletting of,
the Premises or any part thereof; or (d) permit the Premises or any part thereof
to be occupied or used for desk space, mailing privileges or otherwise by any
person other than Tenant. Tenant shall not advertise or authorize a broker to
advertise for a subtenant or assignee, without in each instance, obtaining the
prior written consent of Landlord, which shall not be unreasonably withheld or
delayed.

 

Landlord agrees that Tenant is entering into this Lease for itself and the
benefit of certain of its affiliated entities, as described below (“Affiliated
Entities”), and therefore the Premises may be used by any Affiliated Entities
without separate prior written consent of the Landlord, provided that Tenant
delivers prior written notice to Landlord of the occupancy by the Affiliated
Entities and the identity of the Affiliated Entities, and further provided that
(a) Tenant does not separately demise the space used by the Affiliated Entities
and the Affiliated Entities shall utilize with Tenant one common entryway to the
Premises as well as certain shared central services, such as reception,
photocopying and the like; (b) the Affiliated Entities shall not occupy, in the
aggregate, more than 10% of the rentable area in the Premises; (c) the
Affiliated Entities operate their business in the Premises for the Permitted Use
and for no other purpose; and (d) the

 

11

--------------------------------------------------------------------------------


 

business of the Affiliated Entities is suitable for the Building considering the
business of other tenants and the Building’s prestige. If any Affiliated
Entities occupy any portion of the Premises as described herein, it is agreed
that (i) the Affiliated Entities must comply with all provisions of this Lease,
and a Default by any Affiliated Entities shall be deemed a Default by Tenant
under this Lease; (ii) all notices required of Landlord under the Lease shall be
sent only to Tenant in accordance with the terms of the Lease, and in no event
shall Landlord be required to send any notices to any Affiliated Entities;
(iii) in no event shall any such occupancy or use by the Affiliated Entities
release or relieve Tenant from any of its obligations under the Lease; (iv) the
Affiliated Entities and their employees, contractors and invitees visiting or
occupying space in the Premises shall be deemed contractors of Tenant for
purposes of Tenant’s indemnification obligations in Section 13 of this Lease;
and (v) if the Affiliated Entities pay Rent for the Premises directly to
Landlord, Landlord, at its option, may accept the Rent and the Rent shall be
considered to be for the account of Tenant and applied against the Rent owed by
Tenant as deemed appropriate by Landlord. Neither the occupancy of any portion
of the Premises by the Affiliated Entities, nor the payment of any Rent directly
by the Affiliated Entities shall be deemed to create a landlord and tenant
relationship between Landlord and the Affiliated Entities, and, in all
instances, Tenant shall be considered the sole tenant under the Lease. As used
herein, an entity shall be deemed to be an Affiliated Entity of Tenant if such
entity controls, is controlled by, or is under common control with, Tenant.

 

11.02                 If Tenant’s interest in this Lease shall be assigned in
violation of the provisions of this Article 11, such assignment shall be invalid
and of no force or effect against Landlord; provided, however, that Landlord may
collect an amount equal to the then Base Rent plus any other item of Rent from
the assignee as a fee for its use and occupancy. If the Premises or any part
thereof are sublet to, or occupied by, or used by, any person other than Tenant,
whether or not in violation of this Article 11, Landlord, after default by
Tenant under this Lease, may collect any item of Rent or other sums paid by the
subtenant, user or occupant as a fee for its use and occupancy, and shall apply
the net amount collected to the Base Rent and the items of Rent reserved in this
Lease. No such assignment, subletting, occupancy, or use, whether with or
without Landlord’s prior consent, nor any such collection or application of Rent
or fee for use and occupancy, shall be deemed a waiver by Landlord of any term,
covenant or condition of this Lease or the acceptance by Landlord of such
assignee, subtenant, occupant or user as Tenant hereunder, nor shall the same,
in any circumstances, relieve Tenant of any of its obligations under this Lease.
The consent by Landlord to any assignment, subletting, occupancy or use shall
not relieve Tenant from its obligation to obtain the express prior consent of
Landlord to any further assignment, subletting, occupancy or use. Any person to
which this Lease is assigned with Landlord’s consent shall be deemed without
more to have assumed all of the obligations arising under this Lease from and
after the date of such assignment and shall execute and deliver to Landlord,
upon demand, an instrument confirming such assumption. Notwithstanding and
subsequent to any assignment, Tenant’s primary liability hereunder shall
continue notwithstanding (a) any subsequent amendment hereof, or (b) Landlord’s
forbearance in enforcing against Tenant any obligation or liability, without
notice to Tenant, to each of which Tenant hereby consents in advance.

 

11.03                 (a)                                 For purposes of this
Article 11, (i) the transfer of a majority of the issued and outstanding capital
stock of any corporate tenant, or of a corporate subtenant, or the transfer of a
majority of the total interest in any partnership tenant or subtenant, or the
transfer of control in any general or limited liability partnership tenant or
subtenant, or the transfer of a majority of the issued and outstanding
membership interests in a limited liability company tenant or subtenant, however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions, involving the tenant, subtenant and/or its parent
(including, without limitation, and by way of example only, the transfer of a
majority of the outstanding capital stock of a company, which company owns 100%
of a second tier company, which in turn owns 51% of the outstanding capital
stock of a corporate tenant hereunder), shall be deemed an assignment of this
Lease, or of such sublease, as the case may be, except that the transfer of the
outstanding capital stock of any corporate tenant, subtenant or parent, shall be
deemed not to include the sale of such stock by persons or parties, other than
those deemed “affiliates” of Tenant within the meaning of Rule 144 promulgated
under the Securities Act of 1933, as amended, through the “over-the-counter
market” or through any recognized stock exchange, (ii) any increase in the
amount of issued and/or outstanding capital stock of any corporate tenant, or of
a corporate subtenant, or such tenant’s or subtenant’s parent, or of the issued
and outstanding membership interests in a limited liability company tenant or
subtenant, or such tenant’s or subtenant’s parent,

 

12

--------------------------------------------------------------------------------


 

and/or the creation of one or more additional classes of capital stock of any
corporate tenant or any corporate subtenant, or such tenant’s or subtenant’s
parent, in a single transaction or a series of related or unrelated transactions
involving the tenant, subtenant and/or its parent, resulting in a change in the
legal or beneficial ownership of such tenant, subtenant or parent so that the
shareholders or members of such tenant, subtenant or parent existing immediately
prior to such transaction or series of transactions shall no longer own a
majority of the issued and outstanding capital stock or membership interests of
such entity, shall be deemed an assignment of this Lease, (iii) an agreement by
any other person or entity, directly or indirectly, to assume Tenant’s
obligations under this Lease shall be deemed an assignment, (iv) any person or
legal representative of Tenant, to whom Tenant’s interest under this Lease
passes by operation of law, or otherwise, shall be bound by the provisions of
this Article 11, (v) a modification, amendment or extension of a sublease shall
be deemed a sublease, and (vi) the change or conversion of Tenant from an entity
in which the partners or members have personal liability to a limited liability
company, a limited liability partnership or any other entity which possesses the
characteristics of limited liability shall be deemed an assignment. Tenant
agrees to furnish to Landlord on request at any time such information and
assurances as Landlord may reasonably request that neither Tenant, nor any
previously permitted subtenant, has violated the provisions of this Article 11.

 

(b)                                 The provisions of clauses (a), (c) and
(d) of Section 11.01, Section 11.04, Section 11.05 and Section 11.06 shall not
apply to, and Landlord’s consent shall not be required with respect to
transactions with a Related Entity (as hereinafter defined), provided such
related entity has a net worth at least equal to or in excess of the net worth
of Tenant as of the date of this Lease or as of the date immediately prior to
such merger, consolidation or transfer, whichever is greater. As used herein,
“Related Entity” means (i) a corporation or limited liability company into or
with which Tenant is merged or consolidated or with a person or entity to which
substantially all of Tenant’s assets are transferred, (ii) if Tenant is a
general, limited or limited liability partnership, transactions with a successor
partnership, or (iii) an entity that controls or is controlled by Tenant or is
under common control with Tenant. Tenant shall notify Landlord before any such
transaction is consummated.

 

(c)                                  The term “control” as used in this Lease
(i) in the case of a corporation shall mean ownership of more than fifty (50%)
percent of the outstanding capital stock of that corporation, (ii) in the case
of a general or limited liability partnership, shall mean ownership of more than
fifty (50%) percent of the general partnership or membership interests of the
partnership, (iii) in the case of a limited partnership, shall mean ownership of
more than fifty (50%) percent of the general partnership interests of such
limited partnership, and (iv) in the case of a limited liability company, shall
mean ownership of more than fifty (50%) percent of the membership interests of
such limited liability company.

 

11.04                 (a)                                 In the event that
Landlord shall not exercise its rights pursuant to paragraph (b)(x) or (y) of
this Section 11.04, Landlord shall not unreasonably withhold or delay its
consent to a proposed subletting of the Premises, or an assignment of this
Lease, provided that in each such instance, the following requirements shall
have been satisfied (if Tenant proposes a partial sublet, references in this
Section 11.04 to the Premises shall, unless the context otherwise requires,
refer to such portion):

 

(1)                                 in the case of a proposed subletting, the
listing or advertising for subletting of the Premises shall not have included a
proposed rental rate, provided, however, that Tenant may quote in writing
directly to prospective subtenants the proposed rental rate;

 

(2)                                 no Default shall have occurred and be
continuing;

 

(3)                                 the proposed subtenant or assignee shall
have a financial standing, be engaged in a business, and propose to use the
Premises in a manner in keeping with the standards in such respects of the other
tenancies in the Building;

 

(4)                                 the proposed subtenant or assignee shall not
be (x) a person or entity with whom Landlord is then negotiating or discussing
the leasing of comparable space in the Building or in One Stamford Plaza owned
by an affiliate of Landlord; or (y) a tenant in or occupant of the Building or
in One Stamford Plaza owned by an affiliate of Landlord or any person or entity
that, directly or indirectly, is controlled by, controls or is under common
control with any such tenant or occupant;

 

13

--------------------------------------------------------------------------------


 

(5)                                 any subletting shall be expressly subject to
all of the terms, covenants, conditions and obligations on Tenant’s part to be
observed and performed under this Lease and any assignment or subletting shall
be subject to the further condition and restriction that this Lease or the
sublease shall not be further assigned, encumbered or otherwise transferred or
the subleased premises further sublet by the subtenant in whole or in part, or
any part thereof suffered or permitted by the assignee or subtenant to be used
or occupied by others, without the prior written consent of Landlord in each
instance, which consent shall be granted or withheld in Landlord’s sole
discretion, and if Landlord shall consent to any further subletting by the
subtenant or the assignment of the sublease, Sections 11.05 and 11.06 of this
Lease shall apply to any such transactions as if the further subletting or
assignment of the sublease were a proposed subletting or assignment being made
by Tenant under this Lease so that Landlord shall be entitled to receive all
amounts described in such sections;

 

(6)                                 no subletting shall be for less than
one-half of the Premises and shall be regular in shape and at no time shall
there be more than two (2) occupants, including Tenant, in the Premises, all of
whom shall have direct access through existing public corridors to elevators,
fire stairs and core rest rooms;

 

(7)                                 Tenant shall, at the time Tenant delivers to
Landlord an executed assignment or sublease (as applicable), deliver to Landlord
$2,500 as reimbursement for Landlord’s administrative costs and fees in
connection with each assignment or sublease, as the case may be;

 

(8)                                 any sublease shall expressly provide that in
the event of termination, reentry or dispossession of Tenant by Landlord under
this Lease, Landlord may, at its option, take over all of the right, title and
interest of Tenant as sublessor under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (i) liable for
any previous act or omission of Tenant under such sublease, (ii) subject to any
offset that theretofore accrued to such subtenant against Tenant, (iii) bound by
any previous modification of such sublease or by any previous prepayment of more
than one month’s rent unless previously approved by Landlord, (iv) bound by any
covenant to undertake or complete or make payment to or on behalf of a subtenant
with respect to any construction of the Premises or any portion thereof demised
by such sublease, and/or (v) bound by any obligations to make any other payment
to or on behalf of the subtenant, except for ordinary services, repairs,
maintenance and restoration provided for under the sublease to be performed
after the date of such termination, reentry or dispossession by Landlord under
this Lease and which Landlord is required to perform hereunder with respect to
the subleased space at Landlord’s expense;

 

(9)                                 The nature of the occupancy of the proposed
assignee or subtenant will not cause an excessive density of employees or
traffic or make excessive demands on the Base Building or present a greater
security risk to the Building than is presented by Tenant;

 

(10)                          The nature of the occupancy, the use and the
manner of use of the Premises by the proposed subtenant or assignee shall not
impose on Landlord any requirements of the ADA in excess of those requirements
imposed on Landlord in the absence of such proposed subtenant or assignee or
such occupancy, use or manner of use, unless such proposed subtenant or assignee
shall have agreed to comply with each of such excess requirements at such
subtenant’s or assignee’s cost and expense and, at Landlord’s option, shall have
furnished Landlord with such security as Landlord may require to assure that
such subtenant or assignee shall so comply; and

 

(11)                          Landlord and Tenant shall have agreed on the
computation required under Section 11.05 or Section 11.06, as applicable.

 

(b)                                 Upon obtaining a proposed assignee or
subtenant, upon terms satisfactory to Tenant, Tenant shall submit to Landlord in
writing (the following documents and information being collectively referred to
as the “Sublease or Assignment Statement”): (i) the name and business address of
the proposed assignee or subtenant; (ii) the nature and character of the
business and credit of the proposed assignee or subtenant; (iii) an original
counterpart of the executed assignment or sublease and all related agreements,
the effective or commencement date of which shall be at least 45 days after the
date Tenant’s notice to Landlord is given; (iv) current financial information
with respect to the proposed assignee or subtenant, including, without

 

14

--------------------------------------------------------------------------------


 

limitation, its most recent financial statements, certified by an independent
certified public accountant (“CPA”) if such financial statements are certified
by a CPA (or, if not, certified by the chief financial officer of the proposed
assignee or subtenant as being true and correct) and (v) any other information
that Landlord may reasonably request. Landlord shall have the following rights,
exercisable within thirty (30) days after Landlord’s receipt of the Sublease or
Assignment Statement (including any additional information reasonably requested
by Landlord): (x) in the case of an assignment of this Lease or a subletting of
the entire Premises, to terminate this Lease or to take an assignment of this
Lease from Tenant or (y) in the case of a subletting of a portion of the
Premises, to terminate this Lease with respect only to the portion of the
Premises proposed to be sublet or (z) to approve or disapprove the proposed
assignment or sublease in accordance with the provisions of Section 11.04 (a).
If Landlord shall fail to notify Tenant within said thirty (30) day period of
Landlord’s intention to exercise its rights pursuant to clauses (x) or (y) of
this Section 11.04(b), or to have approved or disapproved the transaction,
Landlord shall be deemed to have not exercised its right to terminate or take an
assignment of this Lease and shall be deemed to have disapproved such
transaction. If pursuant to the exercise of any of Landlord’s options pursuant
to this Section 11.04, this Lease is terminated as to only a portion of the
Premises, then the Base Rent and Additional Rent shall be adjusted in proportion
to the portion of the Premises affected by such termination. If Tenant fails to
enter into a binding sublease or assignment within ninety (90) days after
delivery of the Sublease or Assignment statement, then Tenant shall notify
Landlord of same and Landlord shall again have the options set forth in this
Section 11.04(b).

 

(c)                                  The failure by Landlord to exercise its
option under Section 11.04(b)(x) or (y) with respect to any subletting or
assignment shall not be deemed a waiver of such option with respect to any
extension of such subletting or assignment or any subsequent subletting or
assignment.

 

11.05                 If Tenant sublets all or any portion of the Premises to a
person or entity in a transaction for which Landlord’s consent is required,
Landlord shall be entitled to and Tenant shall pay to Landlord, as Additional
Rent (the “Sublease Additional Rent”), fifty percent (50%) of any and all rents,
additional charges and other consideration payable under the sublease to Tenant
by the subtenant in excess of the Base Rent and Additional Rent accruing during
the term of the sublease in respect of the subleased space (at the rate per
square foot payable by Tenant under this Lease) pursuant to the terms of this
Lease (including, but not limited to, sums paid for the sale or rental of
Tenant’s Property and Alterations less, in the case of a sale thereof, the then
net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax or federal information returns) and less the actual
out-of-pocket expenses reasonably incurred by Tenant in connection with such
sublease on account of brokerage commissions, advertising expenses, legal fees,
free rent, work contributions and the cost of work performed by Tenant to
prepare the Premises for the subtenant’s occupancy, all amortized on a
straight-line basis over the term of the sublease. Such Sublease Additional Rent
shall be payable as and when received by Tenant.

 

11.06                 If Tenant shall assign this Lease to a person or entity in
a transaction for which Landlord’s consent is required, Landlord shall be
entitled to and Tenant shall pay to Landlord, as Additional Rent, fifty percent
(50%) of all sums and other consideration paid to Tenant by the assignee for or
by reason of such assignment (including, but not limited to, sums paid for the
sale or rental of Tenant’s Property and Alterations less, in the case of a sale
thereof, the then net unamortized or undepreciated cost thereof determined on
the basis of Tenant’s federal income tax or federal information returns) and
less the actual out-of-pocket expenses reasonably incurred by Tenant in
connection with such assignment on account of brokerage commissions, advertising
expenses, legal fees, work contributions and the cost of work performed by
Tenant to prepare the Premises for the assignee’s occupancy. Such Additional
Rent shall be payable as and when received by Tenant from the assignee.

 

12.                               Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least fifteen (15) days prior
to the commencement of any work in the Premises to afford Landlord the
opportunity, where applicable, to post and record notices of non-responsibility.
Tenant, within thirty (30) days of notice from Landlord, shall fully discharge
any lien by

 

15

--------------------------------------------------------------------------------


 

settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees in connection with Tenant breach of its obligations
hereunder and/or bonding, insuring over or otherwise discharging the lien.

 

13.                               Indemnity and Waiver of Claims.

 

Except to the extent caused by the gross negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant shall
indemnify, defend and hold Landlord and the Landlord Related Parties harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law) (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord and/or any of the Landlord Related Parties and
arising out of or in connection with: (a) any damage or injury occurring in the
Premises, and/or (b) any acts or omissions (including violations of Law) of
Tenant, the Tenant Related Parties (defined below) and/or any of Tenant’s
transferees, contractors or licensees, and/or (c) any breaches by Tenant of its
obligations under this Lease. Notwithstanding the foregoing, except for Losses
resulting from a breach by Tenant under Section 5.03 (Hazardous Materials) and
Section 22 (Holding Over) of this Lease, Tenant shall not be liable for any
consequential, incidental, indirect, special or punitive damages resulting from
any breaches by Tenant of its obligations under the Lease. Except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties. Tenant hereby waives all claims against and releases Landlord
and its trustees, members, principals, beneficiaries, partners, shareholders,
officers, directors, employees, Mortgagees (defined in Section 23) and agents
(the “Landlord Related Parties”) from all claims for any injury to or death of
persons, damage to property or business loss in any manner related to (a) Force
Majeure, (b) acts of third parties, (c) the bursting or leaking of any tank,
water closet, drain or other pipe, (d) the inadequacy or failure of any security
or protective services, personnel or equipment, or (e) any matter not within the
reasonable control of Landlord.

 

14.                               Insurance.

 

Tenant, at its sole cost and expense, shall procure and continue in full force
during the Term of this Lease (as the same may be extended) (including any
period prior to the Commencement Date of the Term of this Lease during which
Tenant is engaged in any alterations or repairs to the Premises or has otherwise
entered upon the Premises to install fixtures or furnishings or for any purpose)
such insurances as will protect Tenant, Landlord, Landlord’s managing agent, and
their respective officers, directors, shareholders, affiliates, partners, agents
and employees from claims under workers’ compensation acts and other employee
benefits acts, from claims for injury to persons or damage to property, which
may arise out of or result from operations under this Lease, whether by Tenant
or anyone directly or indirectly employed by it, or anyone for whose acts it may
be liable, for not less than the limits of liability prescribed in subparagraphs
below, or as required by law, whichever is greater:

 

(a)                                 Commercial general liability insurance with
respect to the Premises and the business operated by Tenant (the business
operated by Tenant includes, but is not limited to, any activities conducted or
services provided at the Premises by any subtenants, licensees, concessionaires
or vendors of Tenant), including coverage for bodily injury, personal injury and
death, property damage and contractual liability (including “Insured Contracts”)
recognizing provisions of this Lease, written on an occurrence form with limits
of not less than One Million ($1,000,000.00) Dollars for each occurrence and Two
Million ($2,000,000.00) Dollars general aggregate per location.

 

(b)                                 Intentionally Omitted.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Excess (umbrella) liability insurance for
not less than Five Million ($5,000,000.00) Dollars for each occurrence and Five
Million ($5,000,000.00) Dollars annually in the aggregate.

 

(d)                                 Workers’ compensation and occupational
disease insurance, employee benefit insurance and any other insurance in the
statutory amounts required by the laws of the state in which the Building is
located, with broad form all-states endorsement; and (ii) employer’s liability
insurance with a limit of One Million ($1,000,000.00) Dollars for each accident.

 

(e)                                  “All Risk” insurance against fire with
extended coverage, vandalism, malicious mischief and all risk endorsements
(Special Form), including terrorism, in an amount adequate to cover the full
replacement value of all trade fixtures, fittings, installations, decorations,
improvements, Alterations, betterments, furnishings, contents and signs, plate
glass for all plate glass at the Premises and any other personal property in or
on the Premises in the event of fire or other casualty.

 

(f)                                   Business interruption insurance fully
compensating for the amount of charges and additional rent owed to Landlord by
Tenant for a period of not less than twelve (12) months. The coverage will be
“All Risk” as stated in the above paragraph (e).

 

Such insurance shall be written by one or more insurance companies authorized to
issue such in the State of Connecticut and which have an “A.M. Best” rating of
“A-VIII” or better, or an equivalent rating by another recognized rating
organization acceptable to Landlord. There shall be delivered to Landlord a
certificate or certificates of each such insurance and of all renewals and
replacements thereof with proof satisfactory to Landlord or payment of premiums
therefor. All such policies (i) shall name Landlord, and its managing agent as
additional insureds and any other party reasonably requested by Landlord;
(ii) shall contain a provision that they may not be cancelled or amended without
at least thirty (30) days’ prior written notice to Landlord; (iii) shall be
procured and maintained at the sole cost and expense of Tenant; and (iv) shall
be primary and non-contributing. In the event that Tenant fails to procure or
maintain any insurance pursuant to this Section, Landlord may but is not
obligated to obtain same on behalf of Tenant and any premiums paid by Landlord
therefor shall be deemed Additional Rent to be paid by Tenant to Landlord within
ten (10) days after demand therefor.

 

Landlord shall carry and maintain throughout the Term, comprehensive “all-risk”
fire and casualty insurance covering the Building and comprehensive general
liability insurance coverage in amounts held by reasonably prudent commercial
landlords of comparable first-class office properties in Stamford, Connecticut.

 

15.                               Waiver of Claims and Subrogation.

 

Landlord and Tenant hereby waive any and all rights of recovery, claims, actions
and causes of action against the other for any loss or damage with respect to
Tenant’s Property, Leasehold Improvements, Alterations, the Building, the
Premises, or any contents thereof, including rights, claims, actions and causes
of action based on negligence, which loss or damage is (or would have been, had
the insurance required by this Lease been carried) covered by insurance. For the
purposes of this waiver, any deductible with respect to a party’s insurance
shall be deemed covered by and recoverable by such party under valid and
collectable policies of insurance. Landlord and Tenant shall procure an
appropriate clause in, or endorsement on, any fire or extended coverage
insurance covering the Tenant’s Property, Leasehold Improvements, Alterations,
the Building, the Premises, or any contents thereof, pursuant to which the
insurer waives subrogation, or consents to a waiver of right of recovery.

 

16.                               Casualty Damage.

 

16.01                 If all or any portion of the Premises becomes untenantable
by fire or other casualty to the Premises (collectively a “Casualty”), Landlord,
with reasonable promptness, shall cause a general contractor selected by
Landlord to provide Landlord and Tenant with a written estimate of the amount of
time required using standard working methods to Substantially Complete the
repair and restoration of the Premises and any Common Areas necessary to provide

 

17

--------------------------------------------------------------------------------


 

access to the Premises (“Completion Estimate”). If the Completion Estimate
indicates that the Premises or any Common Areas necessary to provide access to
the Premises cannot be made tenantable within one year from the date the repair
is started, then either party shall have the right to terminate this Lease upon
written notice to the other within 10 days after receipt of the Completion
Estimate. Tenant, however, shall not have the right to terminate this Lease if
the Casualty was caused by the negligence or intentional misconduct of Tenant or
any Tenant Related Parties. In addition, Landlord, by notice to Tenant within 90
days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than
two (2) years of the Term remaining on the date of the Casualty; (2) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; (3) a material uninsured loss to the Building or Premises occurs
or (4) such portion of the Building has been so damaged so that substantial
alteration or reconstruction of the Building shall, in Landlord’s opinion, be
required.

 

16.02                 If this Lease is not terminated, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control and to the extent of insurance
proceeds received by Landlord, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord, and Landlord
shall have no obligation to restore Tenant’s Property or any Alterations or any
other improvements that Tenant is required to insure hereunder. Within thirty
(30) days of demand, Tenant shall also pay Landlord for any additional excess
costs that are determined for improvements requested by Tenant during the
performance of the repairs. In no event shall Landlord be required to spend more
for the restoration than the proceeds received by Landlord, whether insurance
proceeds or proceeds from Tenant. Landlord shall not be liable for any
inconvenience to Tenant, or injury to Tenant’s business resulting in any way
from the Casualty or the repair thereof. Provided that Tenant is not in Default,
during any period of time that all or a material portion of the Premises is
rendered untenantable as a result of a Casualty, the Rent shall abate for the
portion of the Premises that is untenantable and not used by Tenant.

 

17.                               Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within forty-five (45) days after it first receives notice of the Taking. The
termination shall be effective as of the effective date of any order granting
possession to, or vesting legal title in, the condemning authority. If this
Lease is not terminated, Base Rent and Tenant’s Pro Rata Share shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord. The right to receive compensation or proceeds are
expressly waived by Tenant, however, Tenant may file a separate claim for
Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the amount of Landlord’s award. If only a
part of the Premises is subject to a Taking and this Lease is not terminated,
Landlord, with reasonable diligence, will restore the remaining portion of the
Premises as nearly as practicable to the condition immediately prior to the
Taking; provided, however, Landlord shall have no obligation to restore Tenant’s
Property or any Alterations or any other improvements that Tenant is required to
insure hereunder.

 

18.                               Events of Default.

 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for three (3) days after
written notice to Tenant (“Monetary Default”), provided however, notwithstanding
the foregoing, it shall not be a Default for Tenant’s failure to pay
non-regularly recurring payments of Additional Rent when due unless such failure
continues for ten (10) Business Days after written notice to Tenant (b) Tenant’s
failure (other than a Monetary Default) to comply with any term, provision,
condition or covenant of this Lease, if the failure is not cured within twenty
(20) days after written notice to Tenant provided, however, if Tenant’s

 

18

--------------------------------------------------------------------------------


 

failure to comply cannot reasonably be cured within 20 days, Tenant shall be
allowed additional time (not to exceed an additional thirty (30) days) as is
reasonably necessary to cure the failure so long as Tenant begins the cure
within twenty (20) days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Article 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) Tenant’s leasehold
estate is taken by process or operation of Law; (f) in the case of any ground
floor or retail Tenant, Tenant does not take possession of or abandons or
vacates all or any portion of the Premises; or (g) if any case, proceeding or
other action is commenced or instituted against Tenant (i) seeking to have an
order for relief entered against it as debtor or to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution or other relief with respect to it or its debts under
any existing or future law of any jurisdiction domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors; or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property. If Landlord provides Tenant
with notice of Tenant’s failure to comply with any specific provision of this
Lease on three (3) separate occasions during any twelve (12) month period,
Tenant’s subsequent violation of such provision shall, at Landlord’s option, be
an incurable Default by Tenant. All notices sent under this Section shall be in
satisfaction of, and not in addition to, notice required by Law.

 

19.                               Remedies.

 

19.01                 Upon Default, Landlord shall have the right to pursue any
one or more of the following remedies:

 

(a)                                 Terminate this Lease, in which case Tenant
shall immediately surrender the Premises to Landlord. If Tenant fails to
surrender the Premises, Landlord, in compliance with Law, may enter upon and
take possession of the Premises and remove Tenant, Tenant’s Property and any
party occupying the Premises. Tenant shall pay Landlord, on demand, all past due
Rent and other losses and damages Landlord suffers as a result of Tenant’s
Default, including, without limitation, all Costs of Reletting (defined below)
and any deficiency that may arise from reletting or the failure to relet the
Premises. “Costs of Reletting” shall include all reasonable costs and expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, without limitation, legal fees, brokerage commissions, the cost of
alterations and the value of other concessions or allowances granted to a new
tenant.

 

(b)                                 Terminate Tenant’s right to possession of
the Premises and, in compliance with Law, remove Tenant, Tenant’s Property and
any parties occupying the Premises. Landlord may (but shall not be obligated to)
relet all or any part of the Premises, without notice to Tenant, for such period
of time and on such terms and conditions (which may include concessions, free
rent and work allowances) as Landlord in its absolute discretion shall
determine. Landlord may collect and receive all rents and other income from the
reletting. Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. The re-entry or taking of possession of the Premises shall not be
construed as an election by Landlord to terminate this Lease. Upon a Default by
Tenant, Landlord shall use commercially reasonable efforts to mitigate its
damages, provided that such commercially reasonable efforts shall not require
Landlord to relet the Premises in preferences to any other space in the Building
or to relet the Premises to any party that Landlord could reasonably reject as a
transferee pursuant to Article 11 of this Lease.

 

19.02                 In lieu of calculating damages under Section 19.01,
Landlord may elect to receive as damages the sum of (a) all Rent accrued through
the date of termination of this Lease or Tenant’s right to possession, and
(b) an amount equal to the total Rent that Tenant would have been required to
pay for the remainder of the Term discounted to present value at the Prime Rate
(defined below) then in effect, minus the then present fair rental value of the
Premises for the remainder of the Term, similarly discounted, after deducting
all anticipated Costs of Reletting. “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.

 

19.03                 If Tenant is in Default of any of its non-monetary
obligations under the Lease beyond any applicable notice and/or cure periods,
Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand

 

19

--------------------------------------------------------------------------------


 

together with an administrative charge equal to ten (10%) of the cost of the
work performed by Landlord. The repossession or re-entering of all or any part
of the Premises shall not relieve Tenant of its liabilities and obligations
under this Lease. No right or remedy of Landlord shall be exclusive of any other
right or remedy. Each right and remedy shall be cumulative and in addition to
any other right and remedy now or subsequently available to Landlord at Law or
in equity.

 

20.                               Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY (INCLUDING RENTAL INCOME, SALES AND INSURANCE PROCEEDS
THEREFROM). TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR
THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED
PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY
LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY
LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR
LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

 

21.                               Relocation.

 

Intentionally Omitted.

 

22.                               Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to the greater
of (i) two hundred percent (200%) of the sum of the Base Rent and Additional
Rent due for the monthly period immediately preceding the holdover, and (ii) the
then fair market rental value of the Premises, as determined by Landlord. No
holdover by Tenant or payment by Tenant after the termination of this Lease
shall be construed to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover and
Tenant fails to vacate the Premises within thirty (30) days after notice from
Landlord, Tenant shall be liable for all damages that Landlord suffers from the
holdover, including, without limitation, any claims made by any succeeding
tenant founded upon such delay, any payment or rent concession which Landlord
may be required to make to such tenant to induce such tenant not to terminate
its lease by reason of the holding over by Tenant, and the loss of the benefit
of the bargain if any such tenant shall terminate its lease by reason of such
holding over by Tenant.

 

23.                               Subordination to Mortgages; Estoppel
Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Any such attornment shall be made upon the condition that no such
Mortgagee shall be (a) liable for any act or omission of any prior landlord
(including, without limitation, the then defaulting landlord); or (b) subject to
any defense or offsets (except as expressly set forth in this Lease) which
Tenant may have against any prior landlord (including, without limitation, the

 

20

--------------------------------------------------------------------------------


 

then defaulting landlord); or (c) bound by any payment of Rent which Tenant
might have paid for more than the current month to any prior landlord
(including, without limitation, the then defaulting landlord); or (d) bound by
any obligation to make any payment to Tenant which was required to be made by
the prior landlord hereunder; or (e) bound by any obligation to perform any work
or to make improvements to the Premises except for (i) repairs and maintenance
pursuant to the provisions of Article 9, (ii) repairs to the Premises or any
part thereof as a result of damage by fire or other casualty pursuant to
Article 16, but only to the extent that such repairs can be reasonably made from
the net proceeds of any insurance actually made available to such Mortgagee and
(iii) repairs to the Premises as a result of a partial condemnation pursuant to
Article 17, but only to the extent that such repairs can be reasonably made from
the net proceeds of any award made available to such Mortgagee. Landlord shall
use reasonable efforts to obtain a subordination, non-disturbance and attornment
agreement (“SNDA”) from Landlord’s current Mortgagee on Mortgagee’s current
standard form of agreement. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver a commercially
reasonable estoppel certificate to those parties as are reasonably requested by
the other (including a Mortgagee or prospective purchaser). Without limitation,
such estoppel certificate may include a certification as to the status of this
Lease, the existence of any defaults and the amount of Rent that is due and
payable.

 

24.                               Notice.

 

24.01                 All demands, approvals, consents and notices (collectively
referred to as a “notice”) shall be in writing and delivered by hand or sent by
registered or certified mail with return receipt requested or sent by
nationally-recognized overnight courier service at the party’s respective Notice
Address(es) set forth in Article 1. Each notice shall be deemed to have been
received on the earlier to occur of actual delivery or the date on which
delivery is refused, or, if Tenant has vacated the Premises or any other Notice
Address of Tenant without providing a new Notice Address, three (3) days after
notice is deposited in the U.S. mail or with a courier service in the manner
described above. Either party may, at any time, change its Notice Address (other
than to a post office box address) by giving the other party written notice of
the new address. Notice given by counsel for either party on behalf of such
party or by Landlord’s managing agent on behalf of Landlord shall be deemed
valid notices if addressed and sent in accordance with the provisions of this
Article.

 

24.02                 Notwithstanding the provisions of Section 24.01,
(i) Notices requesting services for overtime periods may be given by delivery to
the Building superintendent or any other person in the Building designated by
Landlord to receive such notices, and (ii) Landlord statements for Taxes and
Expenses and bills may be rendered by delivering them to Tenant at the Premises
without the necessity of a receipt, and without providing a copy of such
Landlord statements or bills to any other party.

 

25.                               Surrender of Premises.

 

Upon the Expiration Date or termination of Tenant’s right to possession to the
Premises, Tenant shall remove Tenant’s Property and Required Removables from the
Premises, and quit and surrender the Premises to Landlord, broom clean, and in
good order, condition and repair, ordinary wear and tear and damage which
Landlord is obligated to repair hereunder excepted. If Tenant fails to remove
any of Tenant’s Property within two (2) days after termination of this Lease or
Tenant’s right to possession, Landlord, at Tenant’s sole cost and expense, shall
be entitled (but not obligated) to remove and store Tenant’s Property. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant’s
Property. Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred. If Tenant fails to remove Tenant’s Property from the Premises
or storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord. The obligations of Tenant under this Section 25 shall survive the
expiration or earlier termination of this Lease.

 

26.                               Miscellaneous.

 

26.01                 This Lease shall be interpreted and enforced in accordance
with the Laws of the State of Connecticut and Landlord and Tenant hereby
irrevocably consent to the jurisdiction and proper venue of State of
Connecticut. If any term or provision of this Lease shall to any extent be void
or unenforceable, the remainder of this Lease shall not be affected. If there is
more than

 

21

--------------------------------------------------------------------------------


 

one Tenant or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
the parties and entities, and requests or demands from any one person or entity
comprising Tenant shall be deemed to have been made by all such persons or
entities. Notices to any one person or entity shall be deemed to have been given
to all persons and entities. Tenant represents and warrants to Landlord that
each individual executing this Lease on behalf of Tenant is authorized to do so
on behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any Laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

26.02                 If either party institutes a suit against the other for
violation of or to enforce any covenant, term or condition of this Lease, the
prevailing party shall be entitled to reimbursement of all of its costs and
expenses, including, without limitation, reasonable attorneys’ fees. Landlord
and Tenant hereby waive any right to trial by jury in any proceeding based upon
a breach of this Lease. No failure by either party to declare a default
immediately upon its occurrence, nor any delay by either party in taking action
for a default, nor Landlord’s acceptance of Rent with knowledge of a default by
Tenant, shall constitute a waiver of the default, nor shall it constitute an
estoppel.

 

26.03                 Whenever a period of time is prescribed for the taking of
an action by Landlord or Tenant (other than the payment of Rent), the period of
time for the performance of such action shall be extended by the number of days
that the performance is actually delayed due to strikes, acts of God, shortages
of labor or materials, war, terrorist acts, civil disturbances and other causes
beyond the reasonable control of the performing party (“Force Majeure”).

 

26.04                 Landlord shall have the right to transfer and assign, in
whole or in part, all of its rights and obligations under this Lease and in the
Building and Property. Upon transfer Landlord shall be released from any further
obligations hereunder and Tenant agrees to look solely to the successor in
interest of Landlord for the performance of such obligations, provided that, any
successor pursuant to a voluntary, third party transfer (but not as part of an
involuntary transfer resulting from a foreclosure or deed in lieu thereof) shall
have assumed Landlord’s obligations under this Lease.

 

26.05                 Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only and the delivery of it does not constitute an offer to
Tenant or an option. Tenant represents that it has dealt directly with and only
with the Broker as a broker in connection with this Lease. Tenant shall
indemnify and hold Landlord and the Landlord Related Parties harmless from
Tenant’s breach of the foregoing representation.

 

26.06                 Time is of the essence with respect to Tenant’s exercise
of any expansion, renewal or extension rights granted to Tenant. Anything herein
to the contrary notwithstanding, any expansion rights (whether such rights are
described as an expansion option, right of first refusal, right of first offer
or otherwise) described herein, in any exhibit hereto or any amendment or
modification hereto, shall automatically expire and be deemed of no further
force or effect immediately following any reduction, contraction or surrender by
Tenant of any portion of the Premises. The expiration of the Term, whether by
lapse of time, termination or otherwise, shall not relieve either party of any
obligations which accrued prior to or which may continue to accrue after the
expiration or termination of this Lease.

 

26.07                 Tenant may peacefully have, hold and enjoy the Premises,
subject to the terms of this Lease, provided Tenant pays the Rent and fully
performs all of its covenants and agreements. This covenant shall be binding
upon Landlord and its successors only during its or their respective periods of
ownership of the Building.

 

26.08                 This Lease does not grant any rights to light or air over
or about the Property or the Building. Landlord excepts and reserves exclusively
to itself any and all rights not specifically granted to Tenant under this
Lease. This Lease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Premises,
including all lease proposals, letters of intent and other documents. Neither
party is

 

22

--------------------------------------------------------------------------------


 

relying upon any warranty, statement or representation not contained in this
Lease. This Lease may be modified only by a written agreement signed by an
authorized representative of Landlord and Tenant.

 

26.09                 Neither this Lease nor any memorandum of this Lease shall
be recorded.

 

26.10                 Except as otherwise expressly stated in this Lease, any
consent or approval required to be obtained from Landlord may be granted by
Landlord in its sole discretion. In any instance in which Landlord agrees not to
act unreasonably, Tenant hereby waives any claim for damages against or
liability of Landlord that Tenant may have based upon any assertion that
Landlord has unreasonably withheld or unreasonably delayed any consent or
approval requested by Tenant, and Tenant agrees that its sole remedy shall be an
action or proceeding to enforce any related provision or for specific
performance, injunction or declaratory judgment. If with respect to any required
consent or approval Landlord is required by the express provisions of this Lease
not to unreasonably withhold or delay its consent or approval, and if it is
determined in any such proceeding referred to in the preceding sentence that
Landlord acted unreasonably, the requested consent or approval shall be deemed
to have been granted; however, Landlord shall have no liability whatsoever to
Tenant for its refusal or failure to give such consent or approval. Tenant’s
sole remedy for Landlord’s unreasonably withholding or delaying consent or
approval shall be as provided in this Section 26.10.

 

26.11                 From and after the date of this Lease, Tenant and Tenant
Related Parties shall maintain the terms and conditions of this Lease
confidential and, without Landlord’s prior written consent, shall neither
discuss nor disclose the terms and conditions of this Lease with any tenant or
occupant of the Building or with any other person, other than (i) the Broker,
(ii) the attorneys who are representing Tenant in connection with this Lease,
(iii) Tenant’s accountants and (iv) any proposed subtenant of the Premises or
assignee of this Lease and only if and to the extent such other parties listed
in clauses (i) to (iv) inclusive are informed by Tenant of the confidential
nature of this Lease and shall agree to act in accordance with the provisions of
this Section, or (v) if required to do so to enforce the terms of this Lease, or
as may otherwise be required to be disclosed by law (including without
limitation any disclosures required by securities acts or any required
disclosures from public companies) and, if disclosure is required by law, Tenant
shall only disclose those terms required by law or judicial process; provided
that, if Tenant is required or requested by legal process to disclose the terms
and conditions of this Lease, Tenant shall provide Landlord with prompt notice
of such requirement or request and unless Landlord waives the confidentiality
requirements of this Lease, Tenant shall cooperate with Landlord in obtaining an
appropriate protective order regarding such disclosure. Tenant acknowledges that
a breach or threatened breach of this Section will cause irreparable injury and
damage to Landlord, and, therefore, agrees that, in addition to any other
remedies that may be available to Landlord, Landlord shall be entitled to an
injunction and/or other equitable relief (without the requirement of posting a
bond or other security) as a remedy for a breach or threatened breach of this
section and to secure its enforcement.

 

26.12                 Landlord and Tenant hereby acknowledge that this Lease
constitutes a commercial transaction, as such term is used and defined in
Section 52-278a of the Connecticut General Statutes, as amended, and Tenant
hereby waives any and all rights to any notice to or to any hearing provided and
set forth in Chapter 903A, as amended.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

ONE STAMFORD PLAZA OWNER LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

LOXO ONCOLOGY, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN):

 

46-2996673

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

2 Stamford Plaza

Floor 9

 

[g180441kk05i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

1.                                      Payments.

 

1.01                        Tenant shall pay Tenant’s Pro Rata Share of the
amount, if any, by which Expenses (defined below) for each calendar year during
the Term exceed Expenses for the Base Year (the “Expense Excess”) and also the
amount, if any, by which Taxes (defined below) for each calendar year during the
Term exceed Taxes for the Base Year (the “Tax Excess”). If Expenses or Taxes in
any calendar year decrease below the amount of Expenses or Taxes for the Base
Year, Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year shall be $0. Landlord shall provide Tenant with a good faith
estimate of the Expense Excess and of the Tax Excess for each calendar year
during the Term. On or before the first day of each month, Tenant shall pay to
Landlord a monthly installment equal to one-twelfth of Tenant’s Pro Rata Share
of Landlord’s estimate of both the Expense Excess and Tax Excess. After its
receipt of the revised estimate, Tenant’s monthly payments shall be based upon
the revised estimate. If Landlord does not provide Tenant with an estimate of
the Expense Excess or the Tax Excess by January 1 of a calendar year, Tenant
shall continue to pay monthly installments based on the previous year’s
estimate(s) until Landlord provides Tenant with the new estimate.

 

1.02                        As soon as is practical following the end of each
calendar year, Landlord shall furnish Tenant with a statement of the actual
Expenses and Expense Excess and the actual Taxes and Tax Excess for the prior
calendar year. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is more than the actual Expense Excess or actual Tax Excess,
as the case may be, for the prior calendar year, Landlord shall either provide
Tenant with a refund or apply any overpayment by Tenant against Additional Rent
due or next becoming due, provided if the Term expires before the determination
of the overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due. If the estimated Expense Excess or estimated
Tax Excess for the prior calendar year is less than the actual Expense Excess or
actual Tax Excess, as the case may be, for such prior year, Tenant shall pay
Landlord, within 30 days after its receipt of the statement of Expenses or
Taxes, any underpayment for the prior calendar year. Landlord’s failure to
render any Landlord’s statement with respect to any year shall not prejudice
Landlord’s right thereafter to render a Landlord’s statement with respect
thereto or with respect to any subsequent year, as the case may be, nor shall
the rendering of a Landlord’s statement prejudice Landlord’s right thereafter to
render a corrected Landlord’s statement for that year. Notwithstanding anything
contained herein to the contrary, Landlord agrees that the Expense Excess for
the Premises for each year after calendar year 2016 shall be capped at a maximum
increase amount per year of five percent (5%) of controllable expenses. There
shall be no cap to the increase amount per year of the Tax Excess.

 

2.                                      Expenses.

 

2.01                        “Expenses” means all costs and expenses incurred in
each calendar year in connection with operating, maintaining, repairing,
replacing, cleaning and managing the Property, including, without limitation,
the Building. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits;
(b) customary management fees; (c) the cost of equipping, staffing and operating
an on-site and/or off-site management office for the Building, provided if the
management office services one or more other buildings or properties, the shared
costs and expenses of equipping, staffing and operating such management
office(s) shall be equitably prorated and apportioned between the Building and
the other buildings or properties; (d) accounting costs; (e) the cost of
repairs, maintenance and services; (f) rental and purchase cost of parts,
supplies, tools and equipment; (g) insurance

 

B-1

--------------------------------------------------------------------------------


 

premiums and deductibles; (h) electricity, gas, oil, steam, water and other
utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) made subsequent to the Base Year which are: (1) performed
primarily to upgrade Building security, reduce current or future operating
expense costs or otherwise improve the operating efficiency of the Property; or
(2) required to comply with any Laws that are enacted, or first interpreted to
apply to the Property, after the date of the Lease; or (3) in lieu of a repair.
The cost of capital improvements shall be amortized by Landlord over the lesser
of the Payback Period (defined below) or the useful life of the capital
improvement as reasonably determined by Landlord. The amortized cost of capital
improvements may, at Landlord’s option, include actual or imputed interest at
the rate that Landlord would reasonably be required to pay to finance the cost
of the capital improvement. “Payback Period” means the reasonably estimated
period of time that it takes for the cost savings resulting from a capital
improvement to equal the total cost of the capital improvement. Landlord, by
itself or through an affiliate, shall have the right to directly perform,
provide and be compensated for any services under the Lease which compensation
shall be generally consistent with industry standard charges for such services.
If Landlord incurs Expenses for the Building or Property together with one or
more other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise, the shared costs and expenses
shall be equitably prorated and apportioned between the Building and Property
and the other buildings or properties.

 

2.02                        Expenses shall not include: the cost of capital
improvements (except as set forth above); depreciation; principal payments of
mortgage and other non-operating debts of Landlord; the cost of repairs or other
work to the extent Landlord is reimbursed by insurance or condemnation proceeds;
costs in connection with leasing space in the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; costs incurred in connection with the sale,
financing or refinancing of the Building; fines, interest and penalties incurred
due to the late payment of Taxes or Expenses; organizational expenses associated
with the creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under the Lease or to other
tenants in the Building under their respective leases.

 

2.03                        If at any time during a calendar year the Building
is not at least ninety-five percent (95%) occupied or Landlord is not supplying
services to at least 95% of the total Rentable Square Footage of the Building,
Taxes and Expenses shall, at Landlord’s option, be determined as if the Building
had been ninety-five percent (95%) occupied and Landlord had been supplying
services to ninety-five percent (95%) of the Rentable Square Footage of the
Building. If Taxes or Expenses for a calendar year are determined as provided in
the prior sentence, Taxes or Expenses, as the case may be, for the Base Year
shall also be determined in such manner. Notwithstanding the foregoing, Landlord
may calculate the extrapolation of Taxes or Expenses under this Section based on
one hundred percent (100%) occupancy and service so long as such percentage is
used consistently for each year of the Term (including the Base Year). The
extrapolation of Taxes or Expenses under this Section shall be performed in
accordance with the methodology specified by the Building Owners and Managers
Association.

 

3.                                      Taxes.

 

3.01                        “Taxes” mean: (a) all real property taxes and other
assessments on the Building and Property, including, but not limited to, gross
receipts taxes, assessments for special improvement districts and building
improvement districts, governmental charges, fees and assessments for police,
fire, traffic mitigation and other governmental services of purported benefit to
the Property, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Property’s share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Taxes shall not
include any income, capital levy, transfer, capital stock, gift, estate or
inheritance tax. If a change in Taxes is obtained for any year of the Term
during which Tenant paid Tenant’s Pro Rata Share of any Tax Excess, then Taxes
for that year will be retroactively adjusted and Landlord shall provide Tenant
with a credit, if any, based on the adjustment or Tenant shall reimburse
Landlord for any deficiency.

 

B-2

--------------------------------------------------------------------------------


 

Likewise, if a change is obtained for Taxes for the Base Year, Taxes for the
Base Year shall be restated and the Tax Excess for all subsequent years shall be
recomputed; provided, that in no event shall any abatement or other tax credit
be applicable to the calculation of Taxes for the Base Year. Tenant shall pay
Landlord the amount of Tenant’s Pro Rata Share of any such increase in the Tax
Excess within thirty (30) days after Tenant’s receipt of a statement from
Landlord.

 

4.                                      Audit Rights.

 

4.01                        Tenant, within ninety (90) days after receiving
Landlord’s statement of Expenses, may give Landlord written notice (“Review
Notice”) that Tenant intends to review Landlord’s records of the Expenses for
the calendar year to which the statement applies and specifying, to the extent
reasonably practicable, the respects in which Landlord’s statement is disputed.
Within a reasonable time after receipt of the Review Notice, Landlord shall make
all pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the management office for the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records. If Tenant retains an agent to review Landlord’s records,
the agent must be with a CPA firm licensed to do business in the state or
commonwealth where the Property is located and which is not being compensated by
Tenant, in whole or in part, on a contingency basis. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the audit. Within
ninety (90) days after the records are made available to Tenant, Tenant shall
have the right to give Landlord written notice (an “Objection Notice”) stating
in reasonable detail any objection to Landlord’s statement of Expenses for that
year. If Tenant fails to give Landlord an Objection Notice within the ninety
(90) day period or fails to provide Landlord with a Review Notice within the
ninety (90) day period described above, Tenant shall be deemed to have approved
Landlord’s statement of Expenses and shall be barred from raising any claims
regarding the Expenses for that year. If Tenant provides Landlord with a timely
Objection Notice, Landlord and Tenant shall work together in good faith to
resolve any issues raised in Tenant’s Objection Notice. If Landlord and Tenant
determine that Expenses for the calendar year are less than reported, Landlord
shall provide Tenant with a credit against the next installment of Rent in the
amount of the overpayment by Tenant. Likewise, if Landlord and Tenant determine
that Expenses for the calendar year are greater than reported, Tenant shall pay
Landlord the amount of any underpayment within thirty (30) days. Notwithstanding
anything to the contrary contained herein, Tenant’s audit rights contained
herein are subject to Tenant and its applicable agents first executing and
delivering to Landlord Landlord’s standard confidentiality agreement, which
provides that any records and information gathered and/or reviewed by Tenant
and/or its agents shall be treated as strictly confidential. In no event shall
Tenant be permitted to examine Landlord’s records or to dispute any statement of
Expenses unless Tenant has paid and continues to pay all Rent when due.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

1.                                      Landlord shall perform improvements to
the Premises in accordance with the approved plans prepared by MAF Architects,
dated September 28, 2015, together with the additional work described on and
attached hereto as Exhibit C-2 (collectively, the “Plans”). The improvements to
be performed by Landlord in accordance with the Plans are hereinafter referred
to as “Landlord’s Work.” It is agreed that construction of Landlord’s Work will
be completed at Landlord’s sole cost and expense (subject to the terms of
Section 2 below) using Building Standard methods, materials and finishes.
Landlord shall enter into a direct contract for Landlord’s Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and /or approve any subcontractors used in connection with Landlord’s
Work. Landlord’s supervision or performance of any work for or on behalf of
Tenant shall not be deemed a representation by Landlord that such Plans or the
revisions thereto comply with applicable insurance requirements, building codes,
ordinances, Laws or regulations, or that the improvements constructed in
accordance with the Plans and any revisions thereto will be adequate for
Tenant’s use, it being agreed that Tenant shall be responsible for all elements
of the design of Tenant’s plans (including, without limitation, compliance with
Law, functionality of design the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment).

 

2.                                      If Tenant shall request any revisions to
the Plans, Landlord shall have such revisions prepared at Tenant’s sole cost and
expense and Tenant shall reimburse Landlord for the cost of preparing any such
revisions to the Plans, plus any applicable state sales or use tax thereon, upon
demand. Promptly upon completion of the revisions, Landlord shall notify Tenant
in writing of the increased cost in Landlord’s Work, if any, resulting from such
revisions to the Plans. Tenant, within three (3) Business Days of receiving such
notice, shall notify Landlord in writing whether it desires to proceed with such
revisions. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested revision.
Tenant shall be responsible for any Tenant Delay in completion of the Premises
resulting from any revision to the Plans. If such revisions result in an
increase in the cost of Landlord’s Work, such increased costs, plus any
applicable state sales or use tax thereon, shall be payable by Tenant upon
demand. Notwithstanding anything herein to the contrary, all revisions to the
Plans shall be subject to the prior approval of Landlord.

 

3.                                      Landlord and Tenant agree to cooperate
with each other in order to enable Landlord’s Work to be performed in a timely
manner and with as little inconvenience to the operation of Tenant’s business as
is reasonably possible. Notwithstanding anything herein to the contrary any
delay in the completion of Landlord’s Work or inconvenience suffered by Tenant
during the performance of Landlord’s Work shall not delay the Commencement Date
nor shall it subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of Rent or
other sums payable under the Lease.

 

4.                                      This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

Landlord Approved General Contractors

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

SIGNATURE CONSTRUCTION GROUP OF CONNECTICUT, INC.

745 East Main Street

Stamford, Connecticut

 

Attention:                   Tel:     Fax:

 

C-1-1

--------------------------------------------------------------------------------


 

Exhibit C-2

 

Plans

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

[g180441kk07i001.gif]

 

C-2-1

--------------------------------------------------------------------------------


 

Additional Landlord Work:

 

Any necessary demising of walls

Architect fees

Reception

New floor — wood or tile

Existing reception desk

Drop lights — Tenant to evaluate style

Pantry

New appliances (2 new refrigerators (with ice) and dish washer)

New upper cabinets

Existing Corian countertop and lower cabinets

New high counter for seating

Drop lights

New floor

Frosting on all glass walls

Any construction of new offices, moving walls

New carpet throughout Premises

Paint throughout Premises

Furniture

Cubes from 4 Stamford Plaza

Existing office furniture throughout

Conference room

Existing conference room furniture

If current tenant leaves equipment: TVs, polycom and video equipment

Boardroom

Landlord to provide glass that fogs up to create privacy

Landlord to remove existing perimeter heat pumps and replace with a ceiling AC
unit

IT room

Move walls to make smaller

Leave 1 AC unit

Existing wiring

Assessment of wiring

2 drops per cube/office

Copier room

Keep existing cabinets

Existing window treatments to remain and Landlord shall repair or replace as
needed

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM LETTER OF CREDIT

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

[ISSUING BANK]

 

[Date]

 

One Stamford Plaza Owner LLC

c/o RFR Realty LLC

390 Park Avenue

New York, New York 10022

Attn: President

 

·                                          Ref: Irrevocable Letter of Credit
No.                            

 

Gentlemen:

 

By order of our client, [name of Tenant], [address of Tenant], we hereby open in
your favor our clean irrevocable Letter of Credit No.              for the
aggregate sum of [amount of Security Deposit] United States Dollars, (U.S.
$              ) effective immediately and expiring at our [address of Bank] New
York Office on               or any automatically extended date.

 

Funds under this Credit are available to you against presentation of your sight
draft(s) drawn on us marked “drawn under Irrevocable Letter of Credit
No.                date [date of Letter of Credit]”, and accompanied by the
following:

 

Beneficiary’s signed statement that [name of Tenant] has failed to comply with
the terms and conditions of a contract described as Agreement of Lease between
                     , Landlord, and [name of Tenant], Tenant, dated [date of
Lease].

 

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
expiration date hereof, unless thirty (30) days prior to any such date we shall
notify you by registered mail that we elect not to consider this Letter of
Credit renewed for any such additional period. Upon receipt by you of such
notice, you may draw hereunder by means of your draft on us at sight,
accompanied by the original Letter of Credit.

 

This Letter of Credit is transferable in whole but not in part by the
beneficiary upon notice to the undersigned, without charge. Requests for
transfer will be in the form of Annex A attached hereto, duly completed by an
officer of your company and accompanied by the original of this Letter of
Credit.

 

If we receive your sight draft as mentioned above, in accordance with the terms
and conditions of this credit, we will promptly honor the same.

 

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce Brochure
No. 500, shall be deemed to be a contract made under, and as to matters not
governed by the UCP, shall be governed by and construed in accordance with the
laws of the State of New York and applicable U.S. Federal Law.

 

[Name of Bank]

 

D-1

--------------------------------------------------------------------------------


 

By:

 

 

 

Authorized Signature

 

 

Title:

 

 

[ANNEX A TO BE ADDED BY ISSUING BANK, IF REQUIRED]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM COMMENCEMENT LETTER

 

DATE:

 

 

 

TENANT: LOXO Oncology, Inc.

ADDRESS:

Two Stamford Plaza, Suite 906

281 Tresser Boulevard

Stamford, Connecticut 06901

 

Re: Delivery of Space with respect to that certain Lease dated as of the      
day of             , 2015, by and between ONE STAMFORD PLAZA OWNER, LLC., a
Delaware limited liability company, as Landlord, and LOXO ONCOLOGY, INC., a
Delaware corporation as Tenant, for 10,411 rentable square feet on the 9th floor
of the Building located at 281 Tresser Boulevard, Stamford, Connecticut, 06901.

 

Dear                  :

 

In accordance with the terms of the Lease, the Landlord has hereby delivered
exclusive possession of the Premises to the Tenant and Tenant has accepted
possession of the Premises as of:

 

Lease Commencement Date:                         ,              

 

Please call RFR Realty, LLC at (203) 328-3600 with any questions.

 

Sincerely,

 

 

 

 

RFR Realty LLC

 

as Agent for One Stamford Plaza Owner LLC

 

 

cc:                                RFR Realty — Legal

RFR Realty — Lease Administrator

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

1.                                      Parking.

 

1.01                (a) During the Term, Tenant agrees to lease the Parking
Spaces set forth in the Basic Lease Information (collectively, the “Spaces”) in
the Building garage (“Garage”) for the use of Tenant and its employees at the
cost specified in the Basic Lease Information. Except as otherwise specifically
stated in the Basic Lease Information, the Spaces shall be leased on an
unreserved basis. No deduction or allowances shall be made for days when Tenant
or any of its employees does not utilize the parking facilities or for Tenant
utilizing less than all of the Spaces.

 

(b)                         The Garage is managed by a third-party operator
(“Garage Operator”). Tenant, upon request of Landlord, shall enter into a
parking agreement with the Garage Operator, and Landlord shall have no liability
for claims arising through acts or omissions of the Garage Operator unless
caused by Landlord’s negligence or willful misconduct. It is understood and
agreed that the identity of the Garage Operator may change from time to time
during the Term. In connection therewith, any parking lease or agreement entered
into between Tenant and a Garage Operator shall be freely assignable by such
Garage Operator or any successors thereto.

 

(c)                          During the Term, if Tenant desires to lease
additional parking spaces, it may do so subject to availability and the terms,
conditions and rates then imposed by the Garage Operator.

 

(d)                         Except for particular spaces and areas designated by
Landlord for reserved parking, all parking in the Garage and surface parking
areas serving the Building shall be on an unreserved, first-come, first-served
basis.

 

(e)                          Landlord shall not be responsible for money,
jewelry, automobiles or other personal property lost in or stolen from the
Garage or the surface parking areas regardless of whether such loss or theft
occurs when the Garage or other areas therein are locked or otherwise secured.
Except as caused by the negligence or willful misconduct of Landlord and without
limiting the terms of the preceding sentence, Landlord shall not be liable for
any loss, injury or damage to persons using the Garage or the surface parking
areas or automobiles or other property therein, it being agreed that, to the
fullest extent permitted by law, the use of the Spaces shall be at the sole risk
of Tenant and its employees.

 

(f)                           Landlord shall have the right from time to time to
designate the location of the Spaces and to promulgate reasonable rules and
regulations regarding the Garage, the surface parking areas, if any, the Spaces
and the use thereof, including, but not limited to, rules and regulations
controlling the flow of traffic to and from various parking areas, the angle and
direction of parking and the like. Tenant shall comply with and cause its
employees to comply with all such rules and regulations as well as all
reasonable additions and amendments thereto.

 

(g)                          Tenant shall not store or permit its employees to
store any automobiles in the Garage or on the surface parking areas without the
prior written consent of Landlord. Except for emergency repairs, Tenant and its
employees shall not perform any work on any automobiles while located in the
Garage or on the Property. If it is necessary for Tenant or its employees to
leave an automobile in the Garage or on the surface parking areas overnight,
Tenant shall provide Landlord with prior notice thereof designating the license
plate number and model of such automobile.

 

(h)                         Landlord shall have the right to temporarily close
the Garage or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Garage or the surface parking areas, if any.

 

F-1

--------------------------------------------------------------------------------


 

(i)                             Tenant shall not assign or sublease any of the
Spaces without the consent of Landlord. Landlord shall have the right to
terminate this Lease with respect to any Spaces that Tenant desires to sublet or
assign.

 

(j)                            Landlord may elect to provide cards or keys to
control access to the Garage or surface parking areas, if any. In such event,
Landlord shall provide Tenant with one card or key for each Space that Tenant is
leasing hereunder, provided that Landlord shall have the right to require Tenant
or its employees to place a deposit on such access cards or keys and to pay a
fee for any lost or damaged cards or keys.

 

2.                                      Renewal Option.

 

2.01                        Grant of Option; Conditions. Tenant shall have the
right to extend the Term (the “Renewal Option”) for one (1) additional period of
five (5) years (the “Renewal Term”), if:

 

(a)                                 Landlord receives notice of exercise
(“Initial Renewal Notice”) not less than twelve (12) full calendar months prior
to the expiration of the initial Term; and

 

(b)                                 Tenant is not in Default under the Lease at
the time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice (as defined below); and

 

(c)                                  No part of the Premises is sublet (other
than as permitted under the Lease) at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice; and

 

(d)           The Lease has not been assigned (other than as permitted under the
Lease) prior to the date that Tenant delivers its Initial Renewal Notice or
prior to the date Tenant delivers its Binding Notice.

 

2.02                        Terms Applicable to Premises During Renewal Term.

 

(a)                                 The initial Base Rent rate per rentable
square foot for the Premises during the Renewal Term shall equal the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Premises.
Base Rent during the Renewal Term shall increase, if at all, in accordance with
the increases assumed in the determination of Prevailing Market rate. Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of Article 4 of the Lease.

 

(b)                                 Tenant shall pay Additional Rent (i.e. Taxes
and Expenses) for the Premises during the Renewal Term in accordance with
Exhibit B of the Lease, and the manner and method in which Tenant reimburses
Landlord for Tenant’s share of Taxes and Expenses and the Base Year, if any,
applicable to such matter, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term.

 

2.03                        Procedure for Determining Prevailing Market. Within
30 days after receipt of Tenant’s Initial Renewal Notice, Landlord shall advise
Tenant in writing of Landlord’s proposed applicable Base Rent rate for the
Premises for the Renewal Term, which shall be based on Landlord’s good faith
estimate of the annual Prevailing Market rate for the Renewal Term. Tenant,
within 15 days after the date on which Landlord advises Tenant of the applicable
Base Rent rate for the Renewal Term, shall either (i) give Landlord final
binding written notice (“Binding Notice”) of Tenant’s exercise of its Renewal
Option, or (ii) if Tenant disagrees with Landlord’s determination, provide
Landlord with written notice of rejection (the “Rejection Notice”). If Tenant
fails to provide Landlord with either a Binding Notice or Rejection Notice
within such 15 day period, Tenant’s Renewal Option shall be null and void and of
no further force and effect. If Tenant provides Landlord with a Binding Notice,
Landlord and Tenant shall enter into the Renewal Amendment (as defined below)
upon the terms and conditions set forth herein. If Tenant provides Landlord with
a Rejection Notice, Landlord and Tenant shall work together in good faith, for a
period not to exceed thirty (30) days following the date Landlord receives the
Rejection Notice (such 30-day period, the “Negotiation Period”), to agree upon
the Prevailing Market rate for the Premises during the Renewal Term. If Landlord
and Tenant have agreed, during the Negotiation Period, upon the Prevailing
Market rate for the Premises for the

 

F-2

--------------------------------------------------------------------------------


 

Renew Term, such agreement shall be reflected in a written agreement between
Landlord and Tenant, whether in a letter or otherwise, and Landlord and Tenant
shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof.

 

In the event that Landlord and Tenant fail to mutually agree upon such
Prevailing Market rate for the Premises for the Renewal Term within the
Negotiation Period, Landlord and Tenant shall, within fifteen (15) days after
the conclusion of such Negotiation Period, mutually appoint a Qualified
Appraiser (as hereinafter defined) to determine such Prevailing Market rate. If
Landlord and Tenant are unable to agree on the appointment of such Qualified
Appraiser at the end of such fifteen (15) day period, Landlord and Tenant shall,
within the following five (5) day period, each select a Qualified Appraiser who
shall, within the following five (5) day period, designate a third Qualified
Appraiser and the three Qualified Appraisers shall cooperate jointly. Within
five (5) days of the date that the Qualified Appraisers are appointed, Landlord
and Tenant shall each deliver its estimate of such Prevailing Market rate to the
Qualified Appraisers. Within fifteen (15) days after the appointment of the
third Qualified Appraiser, the Qualified Appraisers shall select either the
Landlord’s or the Tenant’s determination of the Prevailing Market rate and
submit such determination to Landlord and Tenant in writing, which determination
shall be the Base Rent for the Renewal Term. The decision of the single
Qualified Appraiser or that in which at least two (2) of the three (3) Qualified
Appraisers concur shall be final and binding upon the parties. The Qualified
Appraiser(s) shall have no power to modify the provisions of this Lease and
shall have no power to select an alternative position or a decision different
from that proposed by either party. The determination of the Qualified
Appraiser(s) shall be binding on the parties and the fees and expenses of the
Qualified Appraiser(s) shall be divided equally between Landlord and Tenant.

 

An appraiser shall be a “Qualified Appraiser” only if he or she has not less
than fifteen (15) years’ experience in the appraisal of real property of the
type to be appraised, is a member of the American Institute of Real Estate
Appraisers or any successor thereto, and shall not have been employed by
Landlord or Tenant or any of their affiliates in the twenty-four (24) months
preceding his or her engagement hereunder. If the Term expires prior to the
Qualified Appraisers’ determination, the Landlord’s estimate of Prevailing
Market rate shall apply during such time period and Landlord shall credit Tenant
any excess paid if the Qualified Appraisers select Tenant’s estimate of the
Prevailing Market rate.

 

2.04        Renewal Amendment. If Tenant is entitled to and properly exercises
its Renewal Option, Landlord shall prepare an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent, Term, Expiration Date and other
appropriate business terms. The Renewal Amendment shall be sent to Tenant within
a reasonable time after Landlord’s receipt of the Binding Notice or other
written agreement by Landlord and Tenant regarding the Prevailing Market rate,
and Tenant shall execute and return the Renewal Amendment to Landlord within 15
days after Tenant’s receipt of same, but, upon final determination of the
Prevailing Market rate applicable during the Renewal Term as described herein,
an otherwise valid exercise of the Renewal Option shall be fully effective
whether or not the Renewal Amendment is executed.

 

2.05        Definition of Prevailing Market. For purposes of this Renewal
Option, “Prevailing Market” shall mean the arm’s length fair market annual
rental rate per rentable square foot (based on the RSF of the Premises) under
five (5) year renewal leases and amendments entered into on or about the date on
which the Prevailing Market is being determined hereunder for space comparable
to the Premises in the Building and office buildings comparable to the Building
in the Stamford, Connecticut central business district area. The determination
of Prevailing Market shall take into account any material economic differences
between the terms of the Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under the Lease.

 

F-3

--------------------------------------------------------------------------------


 

3.             Termination Right.

 

3.01        Tenant shall have the one time right to terminate the Lease as of
the last day of the sixty-sixth (66th) full calendar month following the
expiration of the Initial Base Rent Abatement Period, provided (i) Tenant is not
in default under the terms of the Lease, and (ii) Tenant provides Landlord with
a minimum of twelve (12) months prior written notice of its exercise of this
right. In addition, in the event Tenant exercises this termination option,
Tenant shall pay to Landlord at the time Tenant notifies Landlord of the
exercise of its option a sum (the “Termination Fee”) equal to the unamortized
portion (using a 6% interest factor) of (i) Abated Base Rent, (ii) the cost of
Landlord’s Work, and (iii) the brokerage commission and reasonable legal costs
paid by Landlord on account of the Lease. As of the date hereof, Landlord
estimates the Termination Fee to be $181,917.63, which is subject to change
based on actual costs and expenses.

 

4.             Right of First Offer.

 

4.01        If any portion of the 9th floor of the Building contiguous to the
Premises (“First Offer Space”) is or will become available during the initial
Term, Landlord shall offer to lease the First Offer Space to Tenant, as set
forth in a notice to Tenant which identifies the First Offer Space (“First Offer
Notice”), describing the term, commencement date and all other material business
terms acceptable to Landlord and Landlord shall offer to lease the First Offer
Space to Tenant upon the business terms set forth in the First Offer Notice.
Such terms shall represent Landlord’s good faith estimate of fair market rental
terms for such First Offer Space based on comparable space in the Building.

 

(a)           Tenant shall have a period of ten (10) Business Days after receipt
of the First Offer Notice to give to Landlord notice that Tenant (i) accepts
Landlord’s offer, or (ii) rejects Landlord’s offer. Time shall be of the essence
with respect to Tenant’s notice, and Tenant’s failure to give any such notice
within the ten (10) Business Day period shall be deemed a rejection of
Landlord’s offer, any principles of law or equity to the contrary
notwithstanding. A First Offer Notice may only be accepted in whole, not in
part.

 

(b)           If Tenant rejects, or is deemed to have rejected, Landlord’s
offer, Landlord shall be free to lease such First Offer Space to any party upon
any terms and conditions that Landlord may determine from time to time during
the Term, with no further obligation to Tenant under this Section with respect
to such First Offer Space.

 

(c)           Anything herein to the contrary notwithstanding, Landlord shall
not be obligated to give a First Offer Notice, Tenant shall have no right to
exercise its option to lease the First Offer Space, and any attempted exercise
shall be void and of no effect, if: (i) the original named Tenant herein (i.e.,
LOXO Oncology, Inc.) has assigned the Lease or has at any time subleased any
portion of the Premises (other than sublets to parties that do not require
Landlord’s consent under the Lease); or (ii) a Default shall have occurred and
such Default shall not have been cured at the time that Landlord would otherwise
be obligated to give the First Offer Notice or, if such Default occurs after
Tenant’s attempted exercise of its option, at the time of the proposed
commencement of the lease of the First Offer Space; or (iii) the original Term
shall have expired. Notwithstanding anything to the contrary contained herein,
Tenant’s Right of First Offer is subject and subordinate to the tenancies,
rights and options of other parties (if any) predating this Lease.

 

(d)        This Section shall not preclude Landlord from extending a lease for
an existing tenant or entering into a new lease with a then existing tenant for
the First Offer Space or a portion thereof.

 

5.             Right of First Refusal.

 

5.01     Grant of Option; Conditions. Tenant shall have a continuing right of
first refusal (the “Right of First Refusal”) following its Right of First Offer
with respect to any portion of the 9th floor of the Building contiguous to the
Premises as such space becomes available (the “First Refusal Space”).

 

(a)           Tenant’s Right of First Refusal shall be exercised as follows: At
any time that Landlord receives an offer that Landlord intends to accept for all
or a portion of

 

F-4

--------------------------------------------------------------------------------


 

the First Refusal Space that is then vacant or to become vacant, Landlord shall
advise Tenant of the terms of such offer (the “ROFR Notice”) and Tenant shall
thereafter have seven (7) Business Days to waive or exercise its Right of First
Refusal (the “Notice of Exercise”). Time shall be of the essence with respect to
Tenant’s Notice of Exercise, and Tenant’s failure to give such notice within the
ten Business Day period shall be deemed a rejection of Landlord’s offer, any
principles of law or equity to the contrary notwithstanding. A ROFR Notice may
only be accepted in whole, not in part. Should Tenant not match the terms and
conditions of the proposed new lease (or if Tenant waives its Right of First
Refusal or if Tenant does not timely respond to Landlord) the Landlord has a
four (4) month period to execute the lease on terms substantially similar to
those set forth in the ROFR Notice, after which Tenant will again have a Right
of First Refusal as to such First Refusal Space. If Landlord does not enter into
a lease with a third party within the above-described four (4) month period or
the terms are not substantially the same terms as set forth in the ROFR Notice,
Landlord shall again offer the First Refusal Space to tenant on the terms set
forth in this Section 5.

 

(b)           Tenant may lease such First Refusal Space in its entirety only,
under such terms, by delivering its Notice of Exercise to Landlord within the
timeframe described above for responding to the ROFR Notice, except that Tenant
shall have no such Right of First Refusal and Landlord need not provide Tenant
with a ROFR Notice and any attempted exercise shall be void and of no effect,
if:

 

(i)            A Default shall have occurred and such Default shall not have
been cured at the time that Landlord would otherwise be obligated to give the
ROFR Notice or, if such Default occurs after Tenant’s attempted exercise of its
Right of First Refusal, at the time of the proposed commencement of the lease of
the First Refusal Space; or

 

(ii)           Any part of the Premises is sublet (other than as permitted under
the Lease) at the time that Landlord would otherwise deliver the ROFR Notice; or

 

(iii)          Tenant has assigned the Lease (other than as permitted under the
Lease) or has at any time subleased any portion of the Premises prior to the
date that Landlord would otherwise deliver the ROFR Notice; or

 

(iv)          Tenant is not occupying the Premises on the date that Landlord
would otherwise deliver the ROFR Notice; or

 

(v)           The existing tenant in the First Refusal Space is interested in
extending or renewing its lease for the First Refusal Space or entering into a
new lease for the First Refusal Space; or

 

(vi)          The original Term shall have expired.

 

Notwithstanding anything to the contrary contained herein, Tenant’s Right of
First Refusal is subject and subordinate to the tenancies, rights and options of
other parties (if any) predating this Lease. This section shall not preclude
Landlord from extending a lease for an existing tenant or entering into a new
lease with a then existing Tenant for the First Refusal space or a portion
thereof.

 

5.02        Terms for First Refusal Space for Tenant’s Right of First Refusal.

 

(a)           The term for the First Refusal Space shall commence on the
commencement date stated in the ROFR Notice and thereupon such First Refusal
Space shall be considered part of the Premises, provided that all of the terms
stated in the ROFR Notice shall govern Tenant’s leasing of the First Refusal
Space and only to the extent that they do not conflict with the ROFR Notice, the
terms and conditions of the Lease shall apply to the First Refusal Space,
provided, however that the term of the lease for the First Refusal Space shall
be coterminous with the existing space except that if the Expiration Date of the
Lease would occur within twenty-

 

F-5

--------------------------------------------------------------------------------


 

four (24) months prior to the expiration of the term of the lease of the First
Refusal Space as set forth in the ROFR Notice, Tenant may not exercise the Right
of First Refusal unless Tenant has one or more remaining Renewal Options
available and concurrently exercises its Renewal Option.

 

(b)           Tenant shall pay Base Rent and Additional Rent for the First
Refusal Space in accordance with the terms and conditions of the ROFR Notice.

 

(c)           The First Refusal Space (including improvements and personalty, if
any) shall be accepted by Tenant in its condition and as-built configuration
existing on the earlier of the date Tenant takes possession of the First Refusal
Space or as of the date the term for such First Refusal Space commences, unless
the ROFR Notice specifies any work to be performed by Landlord in the First
Refusal Space, in which case Landlord shall perform such work in the First
Refusal Space. If Landlord is delayed in delivering possession of the First
Refusal Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable efforts to obtain possession of the space,
and the commencement of the term for the First Refusal Space shall be postponed
until the date Landlord delivers possession of the First Refusal Space to Tenant
free from occupancy by any party in the condition described in the ROFR Notice.

 

5.3          Termination of Right of First Refusal. The rights of Tenant
hereunder with respect to the First Refusal Space and the ROFR Notice shall
terminate on the earlier to occur of: (i) twenty-four (24) months prior to the
Expiration Date (unless Tenant exercises a Renewal option); (ii) Tenant’s
failure to exercise its Right of First Refusal within the time frame provided in
Section 5.01 above; and (iii) the date Landlord would have provided Tenant a
ROFR Notice if Tenant had not been in violation of one or more of the conditions
set forth in Section 5.01 above.

 

5.4          ROFR Amendment. If Tenant is entitled to and properly exercises its
Right of First Refusal, Landlord shall prepare an amendment (the “ROFR
Amendment”) adding the First Refusal Space to the Premises on the terms set
forth in the ROFR Notice and reflecting the changes in the Base Rent, rentable
square footage of the Premises, Tenant’s Pro Rata Share and other applicable
business terms. The ROFR Amendment shall be sent to Tenant within a reasonable
time after Landlord’s receipt of the Notice of Exercise executed by Tenant and
Tenant shall execute and return the ROFR Amendment to Landlord within fifteen
(15) days after Tenant’s receipt of same, but an otherwise valid exercise of the
Right of First Refusal shall be fully effective whether or not the ROFR
Amendment is executed.

 

6.             Signage. Landlord, at Landlord’s cost, shall provide Tenant with
initial Building-standard signage, which signage shall consist of initial
Building-standard Premises entry signage (both in the 9th floor elevator lobby
and adjacent to the Premises) as well as an initial listing on the existing
Building directory, if any. Tenant may upgrade suite signage at Tenant’s cost
and expense, subject to Landlord’s prior written approval. Any permitted
assignees or subtenants shall be entitled to such Building-standard signage, at
Tenant’s sole cost and expense.

 

7.             Fitness Center Memberships. At no additional cost to Tenant,
Landlord shall provide Tenant up to twenty-five (25) two-year memberships to the
fitness center in the Building for use by Tenant’s employees.

 

8.             Temporary Space.

 

8.01        Landlord shall permit Tenant to use Suite 875 located on the
8th floor of the building owned by an affiliate of Landlord located at Four
Stamford Plaza, 107 Elm Street, Stamford, Connecticut containing approximately
8,718 rentable square feet (the “Temporary Space”) from the date hereof through
the Commencement Date for the Premises. All of the terms and conditions of this
Lease shall apply to the Temporary Space, except that: (i) Tenant shall not be
entitled to receive any allowances or abatements with respect to the Temporary
Space except as expressly set forth in this Section 8.01, (ii) the Temporary
Space shall be accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord and without any obligation of
Landlord to perform any of Landlord’s Work in the Temporary Space, (iii) Tenant
shall not be required to pay Base Rent or Tenant’s Pro Rata Share of Taxes and
Expenses pursuant to Exhibit B for the Temporary Space, (iv) Tenant shall pay a
“Temporary Space Electric and Cleaning Charge” of $5.00 per RSF of the

 

F-6

--------------------------------------------------------------------------------


 

Temporary Space on an annual basis ($43,590.00), payable in monthly installments
of $3,632.50. The Temporary Space Electric and Cleaning Charge shall be
pro-rated for the duration of the term of Tenant’s occupancy of the Temporary
Space and shall be pro-rated for any partial month during Tenant’s occupancy of
the Temporary Space. The Temporary Space Electric and Cleaning Charge shall be
due and payable in advance on the first day of each calendar month without
notice or demand. Landlord shall provide office furniture from its inventory of
furniture in the Temporary Space for Tenant’s use for the duration of the term
of Tenant’s occupancy of the Temporary Space at no additional cost to Tenant.
All furniture provided by Landlord shall remain at the Temporary Space. Tenant
shall be responsible for any damage to Landlord’s furniture, reasonable wear and
tear excepted.

 

8.02        Effective as of the Commencement Date for the Premises, Tenant shall
vacate and surrender the Temporary Space in accordance with the provisions of
Section 25 of this Lease. If Tenant fails to vacate and surrender the Temporary
Space by the Commencement Date for the Premises, as aforesaid, the provisions of
Section 22 of this Lease shall apply to any such holdover by Tenant in the
Temporary Space.

 

F-7

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the Lease, the Lease shall control. Capitalized terms have the
same meaning as defined in the Lease.

 

1.             Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises. No rubbish,
litter, trash, or material shall be placed, emptied, or thrown in those areas.
At no time shall Tenant permit Tenant’s employees to loiter in Common Areas or
elsewhere about the Building or Property.

 

2.             Plumbing fixtures and appliances shall be used only for the
purposes for which designed and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or placed in the fixtures or appliances.

 

3.             No signs, advertisements or notices shall be painted or affixed
to windows, doors or other parts of the Building, except those of such color,
size, style and in such places as are first approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4.             Landlord may provide and maintain in the first floor (main lobby)
of the Building an alphabetical directory board or other directory device
listing tenants and no other directory shall be permitted unless previously
consented to by Landlord in writing.

 

5.             Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6.             All contractors, contractor’s representatives and installation
technicians performing work in the Building shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord’s standard rules, regulations, policies and
procedures, which may be revised from time to time.

 

7.             Movement in or out of the Building of furniture and office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld. If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.

 

8.             Landlord shall have the right to approve the weight, size, or
location of heavy equipment or articles in and about the Premises, which
approval shall not be unreasonably withheld.

 

G-1

--------------------------------------------------------------------------------


 

Damage to the Building by the installation, maintenance, operation, existence or
removal of Tenant’s Property shall be repaired at Tenant’s sole expense.

 

9.             Corridor doors, when not in use, shall be kept closed.

 

10.          Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11.          No animals, except those assisting handicapped persons, shall be
brought into the Building or kept in or about the Premises.

 

12.          No inflammable, explosive or dangerous fluids or substances shall
be used or kept by Tenant in the Premises, Building or about the Property,
except for those substances as are typically found in similar premises used for
general office purposes and are being used by Tenant in a safe manner and in
accordance with all applicable Laws.

 

13.          Tenant shall not use or occupy the Premises in any manner or for
any purpose which might injure the reputation or impair the present or future
value of the Premises or the Building. Tenant shall not use, or permit any part
of the Premises to be used for lodging, sleeping or for any illegal purpose.

 

14.          Tenant shall not take any action which would violate Landlord’s
labor contracts or which would cause a work stoppage, picketing, labor
disruption or dispute or interfere with Landlord’s or any other tenant’s or
occupant’s business or with the rights and privileges of any person lawfully in
the Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15.          Tenant shall not install, operate or maintain in the Premises or in
any other area of the Building, electrical equipment that would overload the
electrical system beyond six (6) watts per rentable square foot of the Premises.
Tenant shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

 

16.          Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.

 

17.          Bicycles and other vehicles are not permitted inside the Building
or on the walkways outside the Building, except in areas designated by Landlord.

 

18.          Landlord may from time to time adopt systems and procedures for the
security and safety of the Building and Property, its occupants, entry, use and
contents. Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and procedures.

 

19.          Landlord shall have the right to prohibit the use of the name of
the Building or any other publicity by Tenant that in Landlord’s sole opinion
may impair the reputation of the Building or its desirability. Upon written
notice from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20.          Neither Tenant nor its agents, employees, contractors, guests or
invitees shall smoke or permit smoking in the Common Areas, unless a portion of
the Common Areas have been declared a designated smoking area by Landlord, nor
shall the above parties allow smoke from the Premises to emanate into the Common
Areas or any other part of the Building. Landlord

 

G-2

--------------------------------------------------------------------------------


 

shall have the right to designate the Building (including the Premises) as a
non-smoking building.

 

21.          Landlord shall have the right to designate and approve standard
window coverings for the Premises and to establish rules to assure that the
Building presents a uniform exterior appearance. Tenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Premises while they are exposed to the direct rays of the sun.

 

22.          Deliveries to and from the Premises shall be made only at the times
in the areas and through the entrances and exits reasonably designated by
Landlord. Tenant shall not make deliveries to or from the Premises in a manner
that might interfere with the use by any other tenant of its premises or of the
Common Areas, any pedestrian use, or any use which is inconsistent with good
business practice.

 

23.          The work of cleaning personnel shall not be hindered by Tenant
after 5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

CLEANING SPECIFICATIONS

 

This Exhibit is attached to and made a part of the Lease by and between ONE
STAMFORD PLAZA OWNER LLC, a Delaware limited liability company (“Landlord”) and
LOXO ONCOLOGY, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 281 Tresser Boulevard, Stamford, Connecticut.

 

OFFICE AREAS (All Floors):

 

Nightly Services (5 nights per week)

 

·      Empty all waste receptacles. Clean, and reline when needed. Remove
material to designated areas.

 

·      Vacuum all carpeted main traffic and use areas, including conference
rooms, reception areas, interior stairwells, hallways and corridors with the
exception of individual offices (see Weekly). Spot vacuum/clean all others areas
as needed.

 

·      Wash and sanitize all drinking fountains.

 

·      Arrange chairs at desk and conference room tables and turn off lights.

 

·      Clean conference room tables and remove any remaining food items.

 

Weekly Services

 

·      Remove recycling material from centrally located container when container
is full.

 

·      Vacuum all carpeted areas completely, private offices and cubicle
interiors, desk knee area spaces and under waste containers.

 

·      Dust and wipe clean with damp or treated cloth all office furniture,
files, and cubicle partition tops (DO NOT MOVE PAPERS).

 

·      Remove all finger marks and smudges from all vertical surfaces, including
doors, door frames, around light switches, private entrance glass, and
partitions.

 

·      Damp wipe and polish all glass furniture tops.

 

·      Damp mop hard surfaced floors and/or uncarpeted surface floors.

 

·      Sweep uncarpeted floors employing dust control techniques.

 

·      Damp mop spillage in uncarpeted office areas.

 

·      Clean and sweep all lunchroom/eating areas. Wash and wipe tables and
counter tops and clean sinks.

 

Monthly Services

 

·      Dust and wipe clean chair bases and arms, cubicle shelves, window sills,
relite ledges and all other horizontal surfaces as needed to maintain clean
appearance (DO NOT MOVE PAPERS).

 

I-1

--------------------------------------------------------------------------------


 

·      Edge vacuum all carpeted areas, as needed.

 

CORRIDOR and/or COMMON AREA RESTROOMS (if applicable)(Not Applicable to any
Private Restrooms or Showers):

 

Nightly Services (5 nights per week)

 

·      Clean and sanitize all mirrors, brightwork, countertops and enameled
surfaces.

 

·      Wash and disinfect all basins, urinals, bowls (cleaning underside of rim)
and fixtures using scouring powder to remove stains.

 

·      Wash both sides of all toilet seats with soap and/or disinfectant.

 

·      Clean flushometers, piping, toilet seat hinges, and other metal.

 

·      Empty, clean, and damp wipe all waste receptacles.

 

·      Sweep, wet mop, and sanitize entire floor, including around toilet seats
and under urinals.

 

·      Damp wipe all walls, partitions, doors, and outside surfaces of all
dispensers, as needed.

 

·      Fill toilet paper, soap, towels, and sanitary napkin dispensers (if
applicable).

 

·      Wash and disinfect all showers including shower walls, floors, brightwork
and doors (if applicable).

 

·      Replace trash liner.

 

Weekly Services

 

·      Flush water through P-trap weekly to ensure elimination of odor.

 

Monthly Services

 

·      Machine scrub floors.

 

EXCLUSIONS: Landlord shall not be responsible for the cleaning of any private
bathrooms, showers, private pantries or fitness Centers

 

I-2

--------------------------------------------------------------------------------